Exhibit 10.1

 

AMENDED AND RESTATED FACILITY AGREEMENT

 

This AMENDED AND RESTATED FACILITY AGREEMENT (this “Agreement”), dated as of
October 29, 2015, by and among Stamridge Limited, a private limited liability
company incorporated under the laws of the Republic of Ireland with company
registration number 561897 being a wholly owned indirect Subsidiary of the
Parent (as defined below) (the “Borrower”), POZEN Inc., a Delaware corporation
(“Pozen”), Tribute Pharmaceuticals Canada Inc., an Ontario corporation
(“Tribute”), and Aralez Pharmaceuticals Limited, a private limited liability
company incorporated in Ireland with company registration number 561617
(formerly known as Aguono Limited) (the “Parent,” and collectively with
Borrower, Pozen and Tribute, the “Credit Parties” and each a “Credit Party”),
and the lenders set forth on the signature page of this Agreement (together with
their successors and assigns, the “Lenders” and, together with the Borrower, the
“Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parent, Pozen, Tribute and the Lenders previously executed and
delivered that certain Facility Agreement, dated as of June 8, 2015 (the
“Original Facility Agreement”);

 

WHEREAS, Section 6.16 of the Original Facility Agreement provided for the
potential amendment and novation of the Loan Documents and an assumption of any
Initial Loans, Acquisition Loans, Acquisition Notes and Exchange Notes then in
issue, prior to the completion of the Transactions;

 

WHEREAS, in connection with the Transactions (as defined below) Borrower will
change its name to Aralez Ireland Finance DAC and Parent will re-register as
Aralez Pharmaceuticals plc, a public limited company incorporated under the laws
of the Republic of Ireland;

 

WHEREAS, the parties hereto desire to amend and restate the Original Facility
Agreement to reflect the foregoing;

 

WHEREAS, the Borrower wishes to borrow from the Lenders up to Two Hundred
Seventy Five Million Dollars ($275,000,000) for the purpose described in
Section 2.1;

 

WHEREAS, pursuant to the Arrangement Agreement (defined below) Pozen, Tribute,
Luxembourg FinCo and certain other entities shall become wholly owned
subsidiaries of Parent:

 

WHEREAS, the Parent, Pozen, Tribute, Luxembourg FinCo and each other Subsidiary
of Parent shall guaranty the Obligations (defined below); and

 

WHEREAS, the Lenders desire to make loans to the Borrower for the purposes set
forth in Section 2.1.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                                      General
Definitions. Wherever used in this Agreement, the Exhibits or the Schedules
attached hereto, unless the context otherwise requires, the following terms have
the following meanings:

 

“Acquisition Loans” shall have the meaning provided therefor in Section 2.3.

 

“Acquisition Notes” means the Secured Notes issued to the Lenders evidencing the
Acquisition Loans in the form attached hereto as Exhibit A-2.

 

“Adjusted EBITDA” means, with respect to Parent for any Test Period, Parent’s
EBITDA plus (i) to the extent deducted in determining Consolidated Net Income
for such Test Period, (A) fees and expenses directly incurred or paid in
connection with (x) the transactions contemplated by this Agreement, (y) any
Permitted Acquisition and (z) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of equity interests or refinancing
transactions and modifications of instruments of Indebtedness, (B) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (C) restructuring charges or reserves, including
write-downs and write-offs, including any one-time costs incurred in connection
with Permitted Acquisitions and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses as reasonably approved by the
Required Lenders, (D) the amount of cost savings and synergies projected by
Parent in good faith to be realized as a result of a Permitted Acquisition, in
each case within the four consecutive fiscal quarters following the consummation
of a Permitted Acquisition (or following the consummation of the squeeze-out
merger in the case of a Permitted Acquisition structured as a two-step
transaction), as the case may be, calculated as though such cost savings and
synergies had been realized on the first day of the Test Period and net of the
amount of actual benefits received during such period from the Permitted
Acquisition; provided that (1) no cost savings or synergies shall be added
pursuant to this clause (D) to the extent duplicative of any expenses or charges
otherwise added to Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (2) subject to the last paragraph of Section 5.1, a
duly completed certificate signed by an authorized officer of Parent shall be
delivered to the Lenders, specifying such cost savings and synergies in
reasonable detail and certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of
Parent, and (3) the cost savings or synergies pursuant to this clause (D) shall
not exceed the amount of such expected costs savings or synergies publicly
disclosed by Parent or the public successor (if applicable) in any filings with
the SEC with respect to such Permitted Acquisition, minus (ii) to the extent
included in Consolidated Net Income for such Person for such Test Period, any
non-recurring income or gains directly as a result of discontinued operations.

 

“Affiliate” shall have the meaning provided therefor in the Notes.

 

2

--------------------------------------------------------------------------------


 

“Agreement Date” means the date of this Agreement.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower and its
Subsidiaries.

 

“Arrangement Agreement” means that certain Agreement and Plan of Merger and
Arrangement dated as of June 8, 2015 among Parent, Pozen, Tribute, Trafwell
Limited, ARLZ US Acquisition Corp. and ARLZ CA Acquisition Corp., as amended on
August 19, 2015.

 

“Authorizations” has the meaning set forth in Section 3.1(r).

 

“Borrower” has the meaning given to it in the Preamble of this Agreement.

 

“Business Day” means a day on which banks are required to be open for business
in The City of New York.

 

“Canadian Security Documents” means the Security Agreement to be entered into
between Tribute, all other Canadian Subsidiaries and the Lenders, substantially
in the form of Exhibit B attached hereto, with such changes reasonably
acceptable to Lenders, and all instruments, documents and agreements executed
and delivered in connection therewith required to perfect Liens on the assets of
Tribute.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Collateral” shall have the meaning provided therefor in the Security Documents.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Shares” shall mean the ordinary shares, nominal value $0.001, of Parent.

 

“Common Share Equivalents” means any securities of Parent which would entitle
the holder thereof to acquire at any time Common Shares, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Shares or other
securities that entitle the holder to receive, directly or indirectly, Common
Shares.

 

“Consolidated Net Income” means, with respect to Parent for any Test Period, net
income (or loss) for Parent and its Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of
Parent (or is accounted for by Parent by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to Parent or one of its Subsidiaries during such Test Period, (ii) the
net income (or loss) of any other Person acquired by, or merged with, such
Person or any of its Subsidiaries for any period prior to the

 

3

--------------------------------------------------------------------------------


 

date of such acquisition or merger, and (iii) the net income of any Subsidiary
of Parent to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument or
Applicable Laws.

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Disbursement Condition” means Parent shall have authorized and reserved for
issuance a number of Common Shares sufficient to cover all shares issuable on
exchange of the Exchange Notes (computed without regard to any limitations on
the number of shares that may be issued on exercise).

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“EBITDA” means, with respect to Parent for any Test Period, Consolidated Net
Income for such Person for such Test Period plus (i) to the extent deducted in
determining Consolidated Net Income for such Person for such Test Period,
(A) interest expense, (B) provision for taxes paid or accrued, (C) depreciation
and amortization, (D) non-cash expenses related to stock based compensation,
(E) extraordinary non-cash expenses or losses incurred other than in the
ordinary course of business, (F) any unrealized losses in respect of any
interest rate hedge agreements, and (G) adjustments relating to purchase price
allocation accounting, minus (ii) to the extent included in Consolidated Net
Income for such Person for such Test Period, (A) interest income (to the extent
not netted against interest expense in the calculation of interest expense),
(B) income tax credits and refunds (to the extent not netted from tax expenses),
(C) extraordinary non-cash income or gains realized other than in the ordinary
course of business, and (D) any unrealized income or gains in respect of any
interest rate hedge agreements (to the extent not included in clause (i)(F))
above or netted against interest expense in the calculation of interest
expense).

 

“Employment Agreement” means each of the Employment Agreements dated as of
May 31, 2015 between Pozen and each of Adrian Adams and Andrew Koven.

 

“Equity Agreement” means the Share Subscription Agreement dated as of June 8,
2015 among Lenders, Parent, Trafwell Limited and the other Persons party
thereto.

 

“Equity Investment” means the investment by Lenders or their Affiliates and
other Persons in the Common Shares pursuant to the Equity Agreement.

 

“Event of Default” has the meaning given to it in Section 5.4.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Exchange Failure” shall have the meaning provided therefor in the Exchange
Notes.

 

“Exchange Notes” means the Senior Secured Exchangeable Notes issued to the
Lenders evidencing the Initial Loans in the form attached hereto as Exhibit A-1.

 

“Exchange Shares” shall have the meaning provided therefor in the Exchange
Notes.

 

“Excluded Taxes” means with respect to any Lender, (a) income Taxes imposed on
(or measured by) such Lender’s net income, franchise Taxes and branch profit
Taxes, in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or incorporated or in which the applicable lending office of
such Lender is located, (b) Other Connection Taxes, (c) Other Taxes that arise
with respect to the onward transfer of the Exchange Shares by a Lender or
(d) any U.S. federal withholding Taxes imposed under FATCA due to such Lender’s
non-compliance with Section 2.6(e).

 

“Excluded Transaction” means any of the following transactions:

 

The entering into any collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to Parent or any Subsidiary’s Intellectual Property or other assets
(provided, that Parent has a reasonable basis for believing that the downstream
economics potentially to be received by Parent and its Subsidiaries in
connection with such collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to the IP, when combined with the potential downstream economics of
rights in the IP retained by Parent and its Subsidiaries are adequate to enable
Borrower to timely satisfy all obligations of the Borrower and its Subsidiaries
under this Agreement), including, without limitation, but subject to the
conditions set forth above, (1) any grant to any entity engaged in, or owned by
an entity engaged in, the pharmaceutical or biotechnology industry of a license
or option to obtain a license to any of Parent’s or any Subsidiary’s
Intellectual Property or other assets, provided that Parent or a Subsidiary (and
not any third party or any of Parent’s equity holders) directly receives from
such entity all consideration paid or payable by such entity in consideration of
such grant, which consideration may, but need not, include (without limitation)
upfront, milestone, royalty and profit-sharing payments, (2) any grant of a
license or option to obtain a license to any entity that intends to research,
develop, commercialize or manufacture products or services covered by such
Intellectual Property or other assets whether directly or through Parent, any
Subsidiary or another entity, and (3) any arrangement or transfers of assets for
the manufacture, research, promotion and development of Parent’s or any
Subsidiary’s products and clinical trial management, and data analysis and
similar activities in support of Parent’s or any Subsidiary’s development
programs.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

5

--------------------------------------------------------------------------------


 

materially more onerous to comply with), any intergovernmental agreements with
respect thereto, any current or future regulations or official interpretations
thereof, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other Obligations owing by the Borrower to
the Lenders pursuant to the Loan Documents.

 

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

 

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

“Guaranty” means the guaranty of the Obligations to be executed by each
Guarantor in favor of Lenders substantially in the form of Exhibit C attached
hereto, with such changes reasonably acceptable to Lenders.

 

“Guarantor” means Parent, each Subsidiary of Parent and each other Person that
executes a Guaranty.

 

“Indebtedness” means the following:

 

(i)                                     all indebtedness for borrowed money;

 

(ii)                                  the deferred purchase price of assets or
services (other than payables) which in accordance with GAAP would be shown to
be a liability (or on the liability side of a balance sheet);

 

(iii)                               all guarantees of Indebtedness;

 

(iv)                              all letters of credit issued or acceptance
facilities established for the account of Parent and any of its Subsidiaries,
including without duplication, all drafts drawn thereunder;

 

(v)                                 all capitalized lease obligations;

 

(vi)                              all indebtedness of another Person secured by
any Lien on any property of Parent or its Subsidiaries, whether or not such
indebtedness has been assumed or is recourse (with the amount thereof, in the
case of any such

 

6

--------------------------------------------------------------------------------


 

indebtedness that has not been assumed by Parent or its Subsidiaries, being
measured as the lower of (x) fair market value of such property and (y) the
amount of the indebtedness secured); and

 

(vii)                           indebtedness created or arising under any
conditional sale or title retention agreement.

 

“Indemnified Person” has the meaning given to it in Section 6.11.

 

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

 

“Indemnity” has the meaning given to it in Section 6.11.

 

“Initial Funding Date” shall have the meaning set forth in Section 2.2.

 

“Initial Loans” means the Loans made available by the Lenders to the Borrower
pursuant to Section 2.2 in the aggregate principal amount of Seventy Five
Million Dollars ($75,000,000) or, as the context may require, the principal
amount thereof from time to time outstanding.

 

“Interest Rate” means 2.5% per annum with respect to the Initial Loans and 12.5%
per annum with respect to the Acquisition Loans.

 

“IP” and “Intellectual Property” have the meaning given to it in Section 3.1(n).

 

“IRS” means the United States Internal Revenue Service.

 

“Irish Security Document” means that certain Irish law debenture dated the date
of the Initial Funding Date among the Borrower, each Subsidiary of Parent
organized under the laws of the Republic of Ireland, the other companies from
time to time party thereto and Lenders, substantially in the form of Exhibit D
attached hereto, with such changes reasonably acceptable to Lenders.

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

“Loans” means the Initial Loans and the Acquisition Loans.

 

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Pledge
Agreement, the Security Documents, the Registration Rights Agreement, and any
other document or instrument delivered in connection with any of the foregoing
and dated the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein.

 

“Loss” has the meaning given to it in Section 6.11.

 

7

--------------------------------------------------------------------------------


 

“Luxembourg FinCo” means Luxembourg FinCo, a limited liability company organized
under the laws of the Grand Duchy of Luxembourg.

 

“Major Transaction” has the meaning set forth in the Exchange Notes.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise), or assets of Parent or any of
its Subsidiaries, (b) the validity or enforceability of any provision of any
Loan Document, (c) the ability of Parent or any of its Subsidiaries to timely
perform the Obligations or (d) the rights and remedies of the Lenders under any
Loan Document; provided, however, any adverse effect that results directly or
indirectly from general economic, business, financial or market conditions shall
not be deemed to be a Material Adverse Effect.

 

“Material Contract” means any contract of any Credit Party that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Notes” means the Exchange Notes and the Acquisition Notes.

 

“Obligations” means all obligations and liabilities (monetary or otherwise) of
Parent, Borrower and their Subsidiaries arising under or in connection with this
Agreement and the other Loan Documents.

 

“Organizational Documents” means the Certificate of Incorporation, Bylaws,
memorandum and articles of association or similar documents, each as amended to
date, of Parent or any of its Subsidiaries, as the context may require.

 

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising from such Lender
having executed, delivered or performed its obligations under the Loan
Documents).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document or the delivery to a Lender of the Exchange Shares, except any such
Taxes imposed with respect to an assignment (other than an assignment made in
connection with the exercise of remedies following an Event of Default).

 

“Parent” means Aralez Pharmaceuticals Limited, a private limited liability
company incorporated under the laws of the Republic of Ireland with company
registration number 561617, formerly known as Aguono Limited.

 

8

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any transaction or series of related transaction
by which Parent or any of its Subsidiaries acquires all or substantially all of
the assets of a Person or going business, division, or line of business or
product or acquires equity interests of any Person having at least a majority of
combined voting power of the then outstanding equity interests of such Person;
provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Authorizations;

 

(iii)                               Borrower shall have taken, or caused to be
taken, as of the date such Person becomes a Subsidiary of Parent, each of the
actions set forth in Section 5.1(ix);

 

(iv)                              Subject to the last paragraph of Section 5.1,
Borrower shall have delivered to Lenders at least ten (10) Business Days prior
to such proposed acquisition, an executed term sheet and/or commitment letter
(setting forth in reasonable detail the terms and conditions of such
acquisition) and, at the request of any Lender, such other information and
documents that any Lender may request, including, without limitation, executed
counterparts of the respective agreements, instruments or other documents
pursuant to which such acquisition is to be consummated, to the extent available
(including, without limitation, any related management, non-compete, employment,
option or other material agreements), any schedules to such agreements,
instruments or other documents and all other material ancillary agreements,
instruments or other documents to be executed or delivered in connection
therewith;

 

(v)                                 any Person or assets or division acquired in
accordance herewith shall be in same business or lines of business in which
Parent and/or its Subsidiaries are engaged as of the Initial Funding Date or a
business or line of business complimentary thereto;

 

(vi)                              the acquisition shall have been approved by
the board of directors or other governing body of the Person acquired or the
Person from whom such assets or division is acquired; and

 

(vii)                           the Adjusted EBITDA of Parent for the Test
Period determined as of the date of the definitive documentation for such
transaction or transactions on a pro forma basis as if such Permitted
Acquisition had occurred at the beginning of such Test Period is greater than
Adjusted EBITDA of Parent for such Test Period without giving such pro forma
effect.

 

“Permitted Indebtedness” means:

 

(i)                                     The Obligations;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Indebtedness in respect of netting
services, overdraft protections and other similar and customary services in
connection with deposit accounts;

 

(iii)                               Performance bonds, surety bonds and similar
instruments incurred in the ordinary course of business;

 

(iv)                              Guarantees with respect to any Permitted
Indebtedness;

 

(v)                                 Indebtedness in respect of purchase money
financing, capital lease obligations and equipment financing facilities covering
existing and newly-acquired equipment, including for the acquisition,
installation, qualification and validation of such equipment up to the aggregate
amount, together with Indebtedness permitted by clause (vi) below, not in excess
of $5,000,000 outstanding at any time;

 

(vi)                              Indebtedness acquired pursuant to or incurred
in connection with a Permitted Acquisition up to the aggregate amount, together
with Indebtedness permitted by clause (v) above, not in excess of $5,000,000
outstanding at any time; provided that such Indebtedness has a rate of interest
no greater than the market rate of interest for comparable Indebtedness and a
maturity which is not less than 180 days after the latest maturity date of the
Loans;

 

(vii)                           Unsecured Indebtedness up to an aggregate
principal amount of $300,000,000 subordinated to the Obligations by written
agreement in form and substance acceptable to Lenders, which has an interest
rate no greater than the market rate of interest for comparable Indebtedness and
a maturity which is not less than 180 days after the latest maturity date of the
Loans; and

 

(viii)                        Unsecured convertible Indebtedness up to an
aggregate principal amount of $300,000,000 subordinated to the Obligations by
written agreement in form and substance acceptable to Lenders, which has a rate
of interest no greater than the market rate of interest for comparable
Indebtedness and a maturity which is not less than 180 days after the latest
maturity date of the Loans.

 

“Permitted Liens” means:

 

(i)                                     Liens in favor of the Lenders;

 

(ii)                                  Statutory Liens created by operation of
applicable law;

 

(iii)                               Liens arising in the ordinary course of
business and securing obligations not in excess of the aggregate sum of
$1,000,000 that are not more than 60 days past due or are being contested in
good faith by appropriate proceedings diligently pursued;

 

10

--------------------------------------------------------------------------------


 

(iv)                              Liens for taxes, assessments or governmental
charges or levies not past due and payable or that are being contested in good
faith by appropriate proceedings;

 

(v)                                 Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default;

 

(vi)                              Liens in favor of financial institutions
arising in connection with any Credit Party’s or any of its Subsidiaries’
accounts maintained in the ordinary course held at such institutions to secure
standard fees for services charged by, but not financing made available by, such
institutions;

 

(vii)                           Pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation;

 

(viii)                        Easements, rights of way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the conduct of the business of the applicable Person;

 

(ix)                              Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code (or equivalent in foreign
jurisdictions) on items in the course of collection; and

 

(x)                                 Liens securing Indebtedness pursuant to
clause (v) of the definition of Permitted Indebtedness.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Pledge Agreement” means the Pledge Agreement to be entered into as of the
Initial Funding Date by the entity which holds the equity interests in Pozen,
Tribute and each other Subsidiary of Parent in favor of Lenders, substantially
in the form of Exhibit E attached hereto, with such changes reasonably
acceptable to Lenders.

 

“Principal Trading Markets” means the Trading Markets on which the Common Shares
are listed on and quoted for trading, which, as of the date of this Agreement,
shall be the NASDAQ Global Market and the Toronto Stock Exchange.

 

“Register” has the meaning set forth in Section 1.4 (b).

 

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of the Agreement Date between Lenders and Parent.

 

11

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Lenders of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

 

“Restricted Lender” means the initial Lenders party to this Agreement and their
Affiliates and any assignee of any interest in a Note that notifies the Borrower
in writing that it wishes to be deemed a Restricted Lender.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning set forth in Section 5.1(e).

 

“Securities” means the Exchange Notes and the Exchange Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement to be entered into as
of the Initial Funding Date among Pozen, all other U.S. Subsidiaries of Parent,
the other grantors from time to time party thereto and Lenders, substantially in
the form of Exhibit F attached hereto, with such changes reasonably acceptable
to Lenders.

 

“Security Documents” means the Security Agreement, the Irish Security Documents,
the Canadian Security Documents and all other instruments, documents and
agreements executed or delivered in connection therewith required to perfect
Liens on the assets of Borrower and Guarantors.

 

“Subsidiary or Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned or controlled by such Person, or
one or more of the Subsidiaries of the Person, or a combination thereof and a
subsidiary within the meaning of Section 7 of the Companies Act 2014 of Ireland.

 

“Tax Affiliate” means (a) Parent and its Subsidiaries and (b) any Affiliate of
the Parent with which Parent files or is required to file consolidated, combined
or unitary tax returns.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings and all liabilities with respect
thereto, (including by reason of any delay in payment).

 

12

--------------------------------------------------------------------------------


 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then ended for which financial statements
have been filed with the SEC.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, the Toronto Stock
Exchange or the OTC Bulletin Board on which the Common Shares are listed or
quoted for trading on the date in question.

 

“Transactions” shall mean the transactions contemplated by the Arrangement
Agreement and the Equity Agreement, including, but not limited to the Equity
Investment.

 

Section 1.2                                                      Interpretation.
In this Agreement, unless the context otherwise requires, all words and personal
pronouns relating thereto shall be read and construed as the number and gender
of the party or parties requires and the verb shall be read and construed as
agreeing with the required word and pronoun; the division of this Agreement into
Articles and Sections and the use of headings and captions is for convenience of
reference only and shall not modify or affect the interpretation or construction
of this Agreement or any of its provisions; the words “herein,” “hereof,”
“hereunder,” “hereinafter” and “hereto” and words of similar import refer to
this Agreement as a whole and not to any particular Article or Section hereof;
the words “include,” “including,” and derivations thereof shall be deemed to
have the phrase “without limitation” attached thereto unless otherwise expressly
stated; references to a specified Article, Exhibit, Section or Schedule shall be
construed as a reference to that specified Article, Exhibit, Section or Schedule
of this Agreement; and any reference to any of the Loan Documents means such
document as the same shall be amended, supplemented or modified and from time to
time in effect.

 

Section 1.3                                                      Business Day
Adjustment. If the day by which any payment or other performance is due to be
made is not a Business Day, that payment or performance shall be made by the
next succeeding Business Day.

 

Section 1.4                                                      Registration.

 

(a)                           The Borrower shall record on its books and records
the amount of the Loans, the interest rate applicable, all payments of principal
and interest thereon and the principal balance thereof from time to time
outstanding.

 

(b)                           The Borrower shall establish and maintain at its
address referred to in Section 6.1, a record of ownership (the “Register”) in
which the Borrower agrees to register by book entry the interests (including any
rights to receive payment hereunder) of each Lender in the Loan, and any
assignment of any such interest, and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and any change thereto pursuant to this Agreement), (2) the amount
of the Loan and each funding of any participation therein, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Lenders from the Borrower and its application to the Loan.

 

13

--------------------------------------------------------------------------------


 

(c)                            Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing the
Loans) are a registered obligation, the right, title and interest of the Lenders
and their assignees in and to the Loans shall be transferable only upon notation
of such transfer in the Register and no assignment thereof shall be effective
until recorded therein. This Section 1.4 shall be construed so that the Loans
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                           The Borrower and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender for all purposes of
this Agreement. Information contained in the Register with respect to any Lender
shall be available for access by the Borrower or such Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

ARTICLE 2

 

AGREEMENT FOR THE LOAN

 

Section 2.1                                                      Use of
Proceeds. The proceeds of the Initial Loan shall be used for working capital and
general corporate purposes and the proceeds of the Acquisition Loans shall be
used solely to fund Permitted Acquisitions.

 

Section 2.2                                                      Initial Loans.
Subject to the conditions set forth in Section 4.1 and this Section 2.2, the
Lenders shall disburse Initial Loans in the amount of $75,000,000 to the
Borrower on a date (“Initial Funding Date”) not less than three (3) Business
Days following the satisfaction of the conditions set forth in Section 4.1.
Lenders shall fulfill the Initial Loans in accordance with their respective
allocations set forth on Schedule 1 hereto. In the event the conditions to the
Initial Loan have not been satisfied by January 31, 2016, the Lenders shall not
have any further obligations under this Agreement.

 

Section 2.3                                                      Acquisition
Loans. Subject to the conditions set forth in Section 4.2 at any time and from
time to time after the Initial Funding Date and prior to January 31, 2017; upon
not less than three (3) Business Days’ written request (“Acquisition Loan
Request”) by Borrower to Lenders, Borrower shall make additional advances to
Borrower (each an “Acquisition Loan” and collectively the “Acquisition Loans”)
up to the aggregate sum of $200,000,000 for the payment of the purchase price of
any Permitted Acquisition. Lenders shall fulfill the Acquisition Loans in
accordance with their respective allocations set forth on Schedule 1 hereto.

 

Section 2.4                                                      Payment.

 

(a)                           Borrower shall repay the outstanding principal
amount of the Initial Loans, together with all accrued and unpaid interest
thereon on the sixth anniversary of the Initial Funding Date. Borrower shall
repay the outstanding principal amount of each Acquisition Loan, together with
all accrued and unpaid interest thereon on the sixth anniversary of the funding
of each such Acquisition Loan. Except as specifically provided herein, the
Exchange Notes shall not be prepayable. The

 

14

--------------------------------------------------------------------------------


 

Acquisition Notes shall be prepayable at any time following the end of the sixth
month after the funding date of the applicable Acquisition Loan and prior to the
maturity of such Acquisition Loan (provided that any Acquisition Loan incurred
to refinance Indebtedness incurred before the Initial Funding Date with respect
to a Permitted Acquisition may be prepaid at any time prior to maturity) at 101%
of the outstanding principal amount of such Acquisition Loan, plus all accrued
and unpaid interest on such Acquisition Loan prepaid.

 

(b)                           Lenders shall have the right to exchange all or
any part of the principal amount of their Exchange Notes into Common Shares in
accordance with the terms of the Exchange Notes. Upon the Share Delivery Date
(as defined in the Exchange Notes) Borrower shall pay to Lenders all accrued and
unpaid interest on the principal amount of the Exchange Notes exchanged into
Common Shares.  The exercise by Lenders of the right to require exchange of the
Exchange Notes for Ordinary Shares in compliance with the provisions of the
Exchange Notes and this Agreement shall be deemed to constitute a demand by
Lenders for immediate repayment by the Borrower of the Exchange Notes or an
equivalent percentage thereof and shall constitute a demand by Lenders for
immediate payment by the Guarantor under the Guaranty.

 

Section 2.5                                                      Payments. All
payments by the Borrower under any of the Loan Documents shall be made without
setoff or counterclaim. Payments of any amounts due to the Lenders under this
Agreement shall be made in Dollars in immediately available funds prior to 11:00
a.m. New York City time on such date that any such payment is due, at such bank
or places as the Lenders shall from time to time designate in writing at least
five (5) Business Days prior to the date such payment is due. The Borrower shall
pay all and any costs (administrative or otherwise) imposed by banks, clearing
houses, or any other financial institution, in connection with making any
payments under any of the Loan Documents, except for any costs imposed by the
Lenders’ banking institutions.

 

Section 2.6                                                      Taxes.

 

(a)                           Any and all payments hereunder or under any other
Loan Document shall be made, in accordance with this Section 2.6, free and clear
of and without deduction for any and all present or future Taxes except as
required by applicable law. If Borrower (or another applicable Credit Party)
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document and such Taxes are
Indemnified Taxes, (i) the sum payable hereunder or thereunder shall be
increased by as much as shall be necessary so that after making all required
deductions (including deductions for Indemnified Taxes applicable to additional
sums payable under this Section 2.6(a)), each Lender shall receive an amount
equal to the sum it would have received had no such deductions been made (any
and all such additional amounts payable shall hereafter be referred to as the
“Additional Amounts”), (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of such Taxes, Borrower shall furnish to the applicable
Lender the original or a certified copy of a

 

15

--------------------------------------------------------------------------------


 

receipt evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such Lender.

 

(b)                           Borrower agrees to pay and authorizes each Lender
to pay in its name (but without duplication), all Other Taxes. Within 30 days
after the date of any payment of Other Taxes, Borrower shall furnish to the
applicable Lender the original or a certified copy of a receipt evidencing
payment thereof or other evidence of such payment reasonably satisfactory to
such Lender.

 

(c)                            Without duplication of Section 2.6(a) or
Section 2.6(b), Borrower shall reimburse and indemnify, within ten (10) days
after receipt of demand therefor, each Lender for all Indemnified Taxes
(including all Indemnified Taxes imposed on amounts payable under this
Section 2.6(c)) paid by such Lender, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Lender(s) setting
forth the amounts to be paid thereunder and delivered to Borrower shall be
conclusive, absent manifest error.

 

(d)                           If any Party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.6 (including by the payment
of Additional Amounts), it shall pay to the indemnifying party an amount equal
to such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (d) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (d), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (d) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(e)                            If a payment made to a Lender under any Loan
Document would be subject to withholding Tax under FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrower or its designated agent at such time or times
reasonably requested by the Borrower or its designated agent such U.S. tax forms
and such additional documentation reasonably requested by the Borrower or its
agent as may be necessary for the Borrower or its agent to comply with their
obligations under FATCA and to determine that such

 

16

--------------------------------------------------------------------------------


 

Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

Section 2.7                                                      Fee and Costs.
Notwithstanding anything to the contrary contained in the Equity Agreement, the
Credit Parties (excluding Tribute prior to the closing of the transactions
contemplated by the Arrangement Agreement), jointly and severally agree to
reimburse the Lenders for reasonable, documented expenses for attorneys,
accountants and other professional advisors, and other out-of-pocket expenses
incurred by Lenders in connection with their due diligence, negotiation and
documentation of the transactions contemplated by the Loan Documents and all
amendments and modifications thereto, whether or not consummated; provided that
Credit Parties’ obligation to reimburse Lenders for such fees and expenses in
connection with the negotiation, documentation and closing of this Agreement and
the other Loan Documents shall not exceed the aggregate amount of $300,000. At
Lender’s election, such reimbursed amounts may be deducted from the Initial
Loans.

 

Section 2.8                                                      Interest. The
outstanding principal amount of the Loans shall bear interest at the Interest
Rate (calculated on the basis of the actual number of days elapsed in each
month). Interest shall be paid quarterly in arrears commencing on October 1,
2015 and on the first Business Day of each January, April, July and
October thereafter (each, an “Interest Payment Date”).

 

Section 2.9                                                      Interest on
Late Payments. Without limiting the remedies available to the Lenders under the
Loan Documents or otherwise, to the maximum extent permitted by applicable law,
if the Borrower fails to make a required payment of principal or interest with
respect to the Loan when due or to timely comply with Section 5.1(v) of this
Agreement (regardless of any cure period provided in Section 5.4(b) of this
Agreement), the Borrower shall pay interest, in respect of such principal and
interest at the rate per annum equal to the Interest Rate plus ten percent (10%)
for so long as such payment remains outstanding or such covenant is not timely
cured. Such interest shall be payable on demand.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                                      Representations
and Warranties of the Borrower. Each Credit Party represents and warrants to the
Lenders that, except as set forth in a Schedule to this Agreement:

 

(a)                           Each Credit Party and each of its Subsidiaries are
conducting their business in compliance with their Organizational Documents,
which are in full force and effect.

 

(b)                           No Default or Event of Default has occurred.

 

(c)                            Each Credit Party and each of its Subsidiaries
(i) are capable of paying their debts as they fall due, have not admitted their
inability to pay their debts as they fall due, (ii) are not bankrupt or
insolvent or deemed to be bankrupt or insolvent

 

17

--------------------------------------------------------------------------------


 

under applicable and (iii) have not taken action, and no such action has been
taken by a third party, for any Credit Parties’ or any of its Subsidiaries’
winding up, dissolution, or liquidation, examinership or similar executory or
judicial proceeding or for the appointment of a liquidator, custodian, receiver,
trustee, administrator, examinership or other similar officer for any Credit
Party or any of its Subsidiaries or any or all of their assets or revenues.

 

(d)                           Except as disclosed on Schedule 3.1(d), which
Liens shall be terminated on or prior to the Initial Funding Date, no Lien
exists on any Credit Parties’ or any of its Subsidiaries’ assets, except for
Permitted Liens.

 

(e)                            The obligation of the Borrower to make any
payment under this Agreement (together with all charges in connection therewith)
is absolute and unconditional.

 

(f)                             Except as disclosed on Schedule 3.1(f), which
Indebtedness will be repaid on or prior to the Initial Funding Date, no
Indebtedness of any Credit Party or any of its Subsidiaries exists other than
Permitted Indebtedness.

 

(g)                            Borrower is validly existing as a private limited
liability company incorporated under the laws of the Republic of Ireland. Parent
is validly existing as a private limited liability company organized under the
laws of the Republic of Ireland. Pozen is validly existing as a corporation in
good standing under the laws of the State of Delaware. Tribute is validly
existing as a corporation in good standing under the laws of the Province of
Ontario. Each Credit Party and each of its Subsidiaries have full power and
authority to own their properties, conduct their business and enter into the
Loan Documents and to consummate the transactions contemplated under the Loan
Documents, and are duly qualified to do business as a foreign entity and are in
good standing in each jurisdiction where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect.

 

(h)                           There is not pending or, to the knowledge of any
Credit Party, threatened, any action, suit, investigation, hearings or other
proceeding before any Governmental Authority (a) to which any Credit Party or
any of its Subsidiaries is a party or (b) which has as the subject thereof any
assets owned by any Credit Party or any of its Subsidiaries, except, as would
not reasonably be expected to have a Material Adverse Effect. There are no
current or, to the knowledge of any Credit Party, pending, legal, governmental
or regulatory enforcement actions, suits or other proceedings to which any
Credit Party or any of its Subsidiaries or any of their assets is subject,
except, as would not reasonably be expected to have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

(i)                               Each Credit Party has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Loan Documents to which it is a party and otherwise
to carry out its obligations hereunder and thereunder. Each Credit Parties’
execution and delivery of each of the Loan Documents to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Notes and the
reservation for issuance and the subsequent issuance of the Exchange Shares upon
exercise of the Exchange Notes) have been duly authorized by all necessary
action on the part each Credit Party, and no further action is required by any
Credit Party, its directors or its stockholders in connection therewith other
than in connection with the Required Approvals (as defined below). Each of the
Loan Documents to which it is a party has been (or upon delivery will have been)
duly executed by each Credit Party and each of its Subsidiaries and is, or when
delivered by each Credit Party and each of its Subsidiaries a party thereto, in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of such Credit Party and its Subsidiaries party thereto enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, examinership, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. The execution, delivery and performance of the Loan Documents by
the Credit Parties and their Subsidiaries and the consummation of the
transactions therein contemplated (including, but not limited to, the delivery
of the Exchange Notes and the reservation for issuance and subsequent issuance
of the Exchange Shares) will not (A) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien (other than pursuant to the
Loan Documents) upon any assets of any Credit Party or any of its Subsidiaries
pursuant to, any agreement to which any Credit Party or any of its Subsidiaries
is a party or by which any Credit Party or any of its Subsidiaries are bound or
to which any of the assets of any Credit Party or any of its Subsidiaries is
subject, (B) result in any violation of or conflict with the provisions of the
Organizational Documents or (C) result in the violation of any Applicable Law or
(D) result in the violation of any judgment, order, rule, regulation or decree
of any Governmental Authority. No consent, approval, authorization or order of,
or registration or filing with any Governmental Authority is required for the
execution, delivery and performance of any of the Loan Documents or for the
consummation by any Credit Party and any of its Subsidiaries of the transactions
contemplated thereby except for such registrations and filings in connection
with (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement,
(ii) filings

 

19

--------------------------------------------------------------------------------


 

required by applicable state securities laws, (iii) the filing of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Markets for the issuance and sale of the
Securities and the listing of the Exchange Shares for trading or quotation, as
the case may be, thereon in the time and manner required thereby, (v) filings
contemplated by the Security Documents and (vi) those that are required to be
obtained in connection with the Transactions or that have been made or obtained
prior to the Initial Funding Date (the “Required Approvals”).

 

(j)                              As of their respective filing dates, or to the
extent corrected by a subsequent restatement, the SEC Reports filed by any
Credit Party comply in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed, will
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No Credit Party has ever been an issuer subject to Rule 144(i) under
the Securities Act. Each of the Material Contracts to which any Credit Party is
a party or to which the property or assets of any Credit Party are subject will
be filed as an exhibit to the SEC Reports.

 

(k)                           Other than the actions required under the
Registration Rights Agreement with respect to the Registration Statement or with
respect to the Transactions, no Authorization is required for (i) the execution
and delivery of this Agreement, the other Loan Documents, or (ii) the
consummation of the transactions contemplated hereby and thereby.

 

(l)                               Each Credit Party and each of its Subsidiaries
holds, and is operating in good standing (where applicable) and in compliance in
all material respects with, all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates and orders of any Governmental
Authority (collectively, “Necessary Documents”) required for the conduct of its
business and all Necessary Documents are valid and in full force and effect; and
neither any Credit Party nor any of its Subsidiaries has received written notice
of any revocation or modification of any of the Necessary Documents and neither
any Credit Party nor any of its Subsidiaries has any reason to believe that any
of the Necessary Documents will not be renewed in the ordinary course of
business, and each Credit Party and each of its Subsidiaries are in compliance
in all material respects with all applicable federal, state, local and foreign
laws, regulations, orders and decrees applicable to the conduct of its business.

 

20

--------------------------------------------------------------------------------


 

(m)                       Each Credit Party and each of its Subsidiaries have
good and marketable title to all of their assets free and clear of all Liens
except Permitted Liens. The property held under lease by each Credit Party and
each of its Subsidiaries is held under valid, subsisting and enforceable leases
with only such exceptions with respect to any particular lease as do not
interfere in any material respect with the conduct of the business of any Credit
Party or any of its Subsidiaries.

 

(n)                           Except as set forth on Schedule 3.1(n), each
Credit Party and each of its Subsidiaries own or have the right to use pursuant
to a valid and enforceable written license, implied license or other legally
enforceable right, all of the Intellectual Property (as defined below) that is
necessary for the conduct of their business as currently conducted and the
manufacture, importation and sale of products being developed by such Credit
Party or any of its Subsidiaries (the “IP”). The IP that is registered with or
issued by a Governmental Authority is valid and enforceable; there is no
outstanding, pending, or threatened action, suit, other proceeding or claim by
any third person challenging or contesting the validity, scope, use, ownership,
enforceability, or other rights of any Credit Party or any of its Subsidiaries
in or to any IP and neither any Credit Party nor any of its Subsidiaries has
received any written notice regarding, any such action, suit, or other
proceeding. Neither any Credit Party nor any of its Subsidiaries has infringed
or misappropriated any material rights of others. There is no pending or
threatened action, suit, other proceeding or claim by others that any Credit
Party or any of its Subsidiaries infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and neither any
Credit Party nor any of its Subsidiaries has received any written notice
regarding, any such action, suit, other proceeding or claim. Except as set forth
on Schedule 3.1(n), neither any Credit Party nor any of its Subsidiaries is a
party to or bound by any options, licenses, or agreements with respect to IP
other than licenses for computer software acquired in the ordinary course of
business. The term “Intellectual Property” as used herein means (i) all patents,
patent applications, patent disclosures and inventions (whether patentable or
unpatentable and whether or not reduced to practice), (ii) all trademarks,
service marks, trade dress, trade names, slogans, logos, and corporate names and
Internet domain names, together with all of the goodwill associated with each of
the foregoing, (iii) copyrights, copyrightable works, and licenses,
(iv) registrations and applications for registration for any of the foregoing,
(v) computer software (including but not limited to source code and object
code), data, databases, and documentation thereof, (vi) trade secrets and other
confidential information, (vii) other intellectual property, and (viii) copies
and tangible embodiments of the foregoing (in whatever form and medium).

 

21

--------------------------------------------------------------------------------


 

(o)                           Neither any Credit Party nor any of its
Subsidiaries is in violation of the Organizational Documents, or in breach of or
otherwise in default under, and no event has occurred which, with notice or
lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject.

 

(p)                           All federal, state, local and foreign income and
franchise and other material Tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliates have been filed
with the appropriate Governmental Authorities, all such Tax Returns are true and
correct in all material respects, and all Taxes, assessments and other
governmental charges and impositions reflected therein and all other material
Taxes, assessments and other governmental charges otherwise due and payable have
been paid prior to the date on which any liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP or other
applicable accounting principles, standards and procedures that such Tax
Affiliate uses to compile its financial statements. As of the Agreement Date, no
Tax Return is under audit or examination by any Governmental Authority, and no
Tax Affiliate has received written notice from any Governmental Authority of any
audit or examination or any assertion of any material claim for Taxes. No Credit
Party may be a party to any transaction which it is aware or ought reasonably to
be aware requires a notification by that Credit Party under Chapter 3 of Part 33
of the Taxes Consolidation Act, 1997 of Ireland (Mandatory disclosure of certain
transactions) and no Credit Party may enter into any tax arrangements which it
is aware or ought reasonably to be aware constitutes a “tax avoidance
transaction” for the purposes of Chapter 2 of Part 33 of the Taxes Consolidation
Act, 1997 of Ireland without the prior written consent of the Lenders (acting
reasonably).

 

(q)                           Other than as set forth in Schedule 3.1(q) neither
any Credit Party nor any of its Subsidiaries has granted rights to market or
sell its products or services to any other Person, and are not bound by any
agreement that affects the exclusive right of any Credit Party or any of its
Subsidiaries to develop, license, market or sell its products or services, in
each case including rights relating to products under development by any Credit
Party or any of its Subsidiaries.

 

(r)                              Each Credit Party and each of its Subsidiaries:
(A) at all times has complied in all materials respects with all Applicable
Laws; (B) has not received any warning letter or other correspondence or notice
from any Governmental Authority alleging or asserting material

 

22

--------------------------------------------------------------------------------


 

noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
reasonably required in connection with the business of any Credit Party or any
of its Subsidiaries by any Applicable Laws (together, the “Authorizations”);
(C) possesses and complies with the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and has no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as reasonably required by any
Applicable Laws or Authorizations.

 

(s)                             Each of Pozen and Tribute maintains or, in the
case of Parent, as of the Initial Funding Date will maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(t)                              (i) To the knowledge of each Credit Party, no
“prohibited transaction” as defined under Section 406 of ERISA or Section 4975
of the Code that is not exempt under ERISA Section 408 or Section 4975 of the
Code, under any applicable regulations and published interpretations thereunder
or under any applicable prohibited transaction, individual or class exemption
issued by the Department of Labor, has occurred with respect to any Employee
Benefit Plan, except for such transactions as would not have a Material Adverse
Effect, (ii) at no time within the last seven (7) years has any Credit Party or
any ERISA Affiliate maintained, sponsored, participated in, contributed to or
has or had any liability or obligation in respect of any Employee Benefit Plan
subject to Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code
or any “multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which any Credit Party or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee
Benefit Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its

 

23

--------------------------------------------------------------------------------


 

terms and all applicable laws, including but not limited to ERISA and the Code,
except for such failures to comply that would not have a Material Adverse
Effect, (v) no event has occurred (including a “reportable event” as such term
is defined in Section 4043 of ERISA) and no condition exists that would subject
any Credit Party or any ERISA Affiliate to any tax, fine, lien, penalty or
liability imposed by ERISA, the Code or other applicable law, except for any
such tax, fine, lien, penalty or liability that would not, individually or in
the aggregate, have a Material Adverse Effect, (vi) no Credit Party maintains
any Foreign Benefit Plan, (vii) no Credit Party has any obligations under any
collective bargaining agreement. As used in this clause (t), “Employee Benefit
Plan” means any material “employee benefit plan” within the meaning of
Section 3(3) of ERISA, and all stock purchase, stock option, stock-based
severance, employment, change-in-control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of any Credit Party or any of its Subsidiaries has any
present or future right to benefits and which are contributed to, sponsored by
or maintained by any Credit Party or any of its respective Subsidiaries or
(B) no Credit Party nor any of its Subsidiaries has had or has any present or
future obligation or liability on behalf of any such employee, director or
independent contractor; “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended; “ERISA Affiliate” means any member of any Credit
Party’s controlled group as defined in Code Section 414 (b), (c), (m) or (o);
and “Foreign Benefit Plan” means any Employee Benefit Plan mandated by a
government other than the United States of America is subject to the laws or a
jurisdiction outside of the United States.

 

(u)                           Each Credit Party’s Subsidiaries are set forth in
Schedule 3.1(u).

 

(v)                           All of the issued and outstanding shares of
capital stock of each Credit Party are duly authorized and validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state and foreign securities laws, were not issued in violation of or subject to
any preemptive rights or other rights to subscribe for or purchase securities
that have not been waived in writing; the Exchange Notes and Exchange Shares
have been duly authorized and, and the Exchange Shares, when issued and
delivered in accordance with the terms of the Exchange Notes will have been
validly issued and will be fully paid. Parent has reserved from its duly
authorized capital stock a sufficient number of Common Shares to issue the
Exchange Shares, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Loan Documents or imposed by
applicable securities laws and except for those created by the Lenders. Assuming
the accuracy of

 

24

--------------------------------------------------------------------------------


 

the representations and warranties of the Lender in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws. Parent shall, so long as any of the Exchange Notes are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued capital stock, solely for the purpose of effecting the
exchange of the Exchange Notes, the number of Common Shares issuable upon such
exchange and/or exercise (without taking into account any limitations on the
exchange of the Exchange Notes as set forth therein). There are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of any Common Shares pursuant to Parent’s Organizational
Documents or any agreement to which Parent or any of its Subsidiaries is a party
or by which Parent or any of its Subsidiaries is bound and all of the foregoing
rights have been fully waived in respect of the issuance of the Notes and the
Exchange Shares. Upon completion of the Transactions, Parent’s outstanding
shares of capital stock, options and warrants as set forth in Schedule 3.1(v) to
this Agreement is accurate, and there are no other (i) except as set forth in
such Schedule, options issuable or issued under Parent’s option plans, or
(ii) any other options, warrants, agreements, contracts or other rights in
existence to purchase or acquire from Parent or any Subsidiary of Parent any
shares of the capital stock of Parent or any Subsidiary of Parent.

 

(w)                         The issuance of the Notes and the Exchange Shares
will not obligate Parent to issue Common Shares or other securities to any
Person (other than the Lenders) and will not result in a right of any holder of
Parent securities to adjust the exercise, conversion, exchange or reset price or
other right under any of such securities. There are no stockholders’ agreements,
voting agreements or other similar agreements with respect to the Borrower’s
capital stock to which Parent is a party or, to Parent’s knowledge, between or
among any of Parent’s stockholders.

 

(x)                           Assuming the accuracy of the representations and
warranties of the Lenders set forth in Section 3.3 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities and the Acquisition Notes by the Borrower or the Parent, as
applicable, to the Lenders under the Loan Documents. The issuance and sale of
the Securities and the Acquisition Notes hereunder complies and will comply in
all material respect with and does not and will not contravene the rules and
regulations of the Principal Trading Markets.

 

(y)                           Neither Parent nor Borrower are, and immediately
after issuance of any Notes will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. Parent and Borrower
shall conduct their business in a manner so that it will not become subject to
the Investment Company Act of 1940, as amended.

 

25

--------------------------------------------------------------------------------


 

(z)                            Other than the Lenders or pursuant to the
Transactions, no Person has any right to cause Parent to effect the registration
under the Securities Act of any securities of Parent other than those securities
which are currently registered on an effective registration statement on file
with the Commission.

 

(aa)                    From and after the Initial Funding Date, Parent’s Common
Shares shall be registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, and Parent shall not have taken any action designed to terminate the
registration of the Common Shares under the Exchange Act nor shall Parent have
received any notification that the Commission is contemplating terminating such
registration. From and after the Initial Funding Date, Parent will be in
compliance with all listing and maintenance requirements of the Principal
Trading Markets.

 

(bb)                    Neither Parent nor, to Parent’s knowledge, any person
acting on behalf of Parent, has offered or sold any of the Securities by any
form of general solicitation or general advertising.

 

(cc)                      Each Credit Party is in compliance in all material
respects with all of the provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it. Each Credit Party other than Parent and Borrower has, and as
of the Initial Funding Date Parent shall have established disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under
the Exchange Act) for it and designed such disclosure controls and procedures to
ensure that information required to be disclosed by it in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
Each Credit Party’s other than Borrower’s and Parent’s certifying officers have,
and as of the Initial Funding Date Parent’s certifying officers shall have
evaluated the effectiveness of the its disclosure controls and procedures as of
the end of the period covered by its most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). Each Credit Party presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in Parent’s internal
control over financial reporting (as such term is defined in the Exchange Act)
that have materially affected, or are reasonably likely to materially affect,
its internal controls over financial reporting.

 

(dd)                    In the case of a Credit Party incorporated in Ireland,
for the purposes of The Council of the European Union Regulation No.

 

26

--------------------------------------------------------------------------------


 

1346/2000 on Insolvency Proceedings (the “Regulation”), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
Ireland and it does not have an establishment (as that term is used in
Article 2(h) of the Regulation) outside of Ireland.

 

(ee)                      The entry into by a Credit Party of the Transactions
and the Loan Documents and the performance of its obligations thereunder will
not breach the provisions of section 82 of the Companies Act 2014 of Ireland.

 

(ff)                        The Borrower is a qualifying company within the
meaning of section110 of the Taxes Consolidation Act 1997 of Ireland, as amended
(a “Qualifying Company”) and will not prejudice its status as such a Qualifying
Company.

 

(gg)                      The monies raised by the Borrower by the issue of the
Acquisition Notes and the Exchange Notes will be used by the Borrower in the
course of its business as a Qualifying Company.

 

(hh)                    Prior to the disbursement of the Initial Loans, Parent
will obtain a confirmation from the Revenue Commissioners of Ireland that no
Irish stamp duty shall apply to a transfer of Common Shares in the Parent where
those Common Shares are listed on a Principal Trading Market and the transfer
takes place by way of the transfer of a book entry interest in the Common Shares
through the facilities of the Depository Trust Company.

 

(ii)                            No Credit Party is a relevant external company,
as that term is defined in Section 1301 of the Companies Act 2014 of Ireland.

 

(jj)                          The charts depicting the pre and post merger
organization structure for Parent and its Subsidiaries (“Organization Charts”)
and description of the proposed structure steps to effectuate the Transactions
(“Transaction Steps”)  provided to Lenders on the Agreement Date are true,
complete and accurate descriptions of the post merger organization structure of
Parent and its Subsidiaries and the steps required to effectuate the
Transactions.

 

Section 3.2                                                      Acknowledgment.
Each Credit Party acknowledges that it has made the representations and
warranties referred to in Section 3.1 with the intention of persuading the
Lenders to enter into the Loan Documents and that the Lenders have entered into
the Loan Documents on the basis of, and in full reliance on, each of such
representations and warranties, each of which shall survive the execution of
this Agreement until the Obligations are paid in full and each representation or
warranty related to the Exchange Shares shall be deemed to be continuously made
at all times until the Obligations are paid in full.

 

27

--------------------------------------------------------------------------------


 

Section 3.3                                                      Representations
and Warranties of the Lenders. Each Lender, severally and not jointly,
represents and warrants to Borrower and Parent as of the Agreement Date that:

 

(a)                           Such Lender is duly organized and validly existing
under the laws of the jurisdiction of its formation.

 

(b)                           Each Loan Document to which it is a party has been
duly authorized, executed and delivered by such Lender and constitutes the valid
and legally binding obligation of such Lender, enforceable in accordance with
its terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(c)                            Such Lender has full power and authority to make
the Loans and to enter into and perform its other obligations under each of the
Loan Documents and carry out the other transactions contemplated thereby.

 

(d)                           Each of the Exchange Notes and Exchange Shares to
be received by such Lender hereunder will be acquired for such Lender’s own
account, and not with a view to the resale or distribution of any part thereof
in violation of the Securities Act, except pursuant to sales registered or
exempted under the Securities Act, and such Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to such Lender’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Lender to hold the Securities for any period of time and such Lender reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

(e)                            Such Lender can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 

(f)                             Such Lender understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from Parent in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances.

 

(g)                            Such Lender is an “accredited investor” as such
term is defined in Regulation D promulgated under the Securities Act.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CONDITIONS OF DISBURSEMENT OF LOANS

 

Section 4.1                                                      Conditions to
the Disbursement of Loans. The obligation of the Lenders to make the Initial
Loans shall be subject to the fulfillment of the following conditions:

 

(a)                           The Lenders shall have received sufficient copies
of each Loan Document originally executed and delivered by each Credit Party and
its Subsidiaries party thereto for each Lender;

 

(b)                           The Lenders shall have received (i) sufficient
copies of each Organization Document executed and delivered by each Credit Party
and its Subsidiaries, as applicable, and, to the extent applicable, certified as
of a recent date by the appropriate governmental official, for each Lender, each
dated the Initial Funding Date or a recent date prior thereto; (ii) signature
and incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party; (iii) resolutions of the board of directors or
other governing body of each Credit Party and its Subsidiaries approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound , certified as of the Initial Funding Date by an authorized officer as
being in full force and effect without modification or amendment; (iv) a good
standing certificate (or appropriate comparable confirmation in the relevant
jurisdiction) from the applicable Governmental Authority of each Credit Party
and each of its Subsidiary’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, and (v) such other documents as
Lenders may reasonably request;

 

(c)                            Each Credit Party and each of its Subsidiaries
shall have obtained all Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Arrangement Agreement, Loan Documents and the Equity
Agreement and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to Lenders. All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Arrangement Agreement, Loan
Documents or the Equity Agreement or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired;

 

(d)                           Lenders shall have received evidence of the
compliance by Parent and its Subsidiaries of their obligations under the
Security Documents (including, without limitation, their obligations to
authorize or execute, as the case may be, and deliver UCC financing statements
or equivalent foreign filings, originals of securities,

 

29

--------------------------------------------------------------------------------


 

instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein and a duly executed authorization to
pre-file UCC-1 financing statements or foreign equivalents), together with other
documents as may be necessary to perfect the security interests purported to be
created by the Security Documents;

 

(e)                            Lenders shall have received opinions of counsel
with respect to the creation and perfection of the security interests in favor
of Lenders in such Collateral and such other matters governed by the laws of
each jurisdiction in which Parent or any Subsidiary or any Collateral is located
as Lenders may reasonably request, in each case in form and substance reasonably
satisfactory to Lenders;

 

(f)                             Lenders shall have received a certificate from
Parent and each Subsidiary’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to the Security
Documents is in full force and effect, together with endorsements naming the
Lenders as additional insured and loss payee thereunder;

 

(g)                            Lenders shall have received originally executed
copies of the favorable written opinions of counsel for Parent and its
Subsidiaries as to such matters as Lenders may reasonably request and otherwise
in form and substance reasonably satisfactory to Lenders;

 

(h)                           No Default or Event of Default shall have
occurred;

 

(i)                               All of the representations and warranties set
forth in Section 3.1 shall be true and correct as if made on the Initial Funding
Date;

 

(j)                              The Disbursement Condition shall have been
satisfied;

 

(k)                           The Common Shares shall have been listed on the
Trading Market;

 

(l)                               All conditions precedent to the Transactions
set forth in the Equity Agreement and Arrangement Agreement shall have been
satisfied;

 

(m)                       No Material Adverse Effect shall have occurred;

 

(n)                           Each of the Employment Agreements shall have been
executed and shall be in full force and effect;

 

(o)                           The Indebtedness of Tribute to SWK Funding LLC and
any Indebtedness incurred by Tribute to fund the acquisition referred to in
Schedule 3.1(f) (unless provided by Lenders or their Affiliates) shall be repaid
in full out of the proceeds of the Initial Loans and Acquisition Loans on the
Initial Funding Date (or shall have been otherwise repaid) and all Liens
securing such Indebtedness released;

 

30

--------------------------------------------------------------------------------


 

(p)                                 A stock exchange which is a recognized stock
exchange for the purpose of Section 64 of the Irish Taxes Consolidation Act 1997
(a “Qualified Exchange”) shall have confirmed that, upon issuance, it will admit
the Exchange Notes to listing;

 

(q)                                 Parent and Borrower shall have confirmed in
writing to the Lenders that payments to the Lenders under the Exchange Notes
will not be subject to Irish withholding tax;

 

(r)                                    The final organizational structure of the
Credit Parties shall be as set forth in the Organization Charts, with such
modifications thereto as are consented to by the Required Lenders (such consent
not to be unreasonably withheld or delayed) and the Transactions shall have been
completed in accordance with the Transaction Steps, with such modifications
thereto as are consented to by the Required Lenders (such consent not to be
unreasonably withheld or delayed); and

 

(s)                                   Lenders shall have received a written
authorisation from the Borrower authorising any partner or employee of McCann
FitzGerald to sign on behalf of the Borrower any and all security related
registration forms required to be delivered to the Irish Companies Registration
Office in connection with all or any of the Irish Security Document.

 

Section 4.2                                                      Condition to
the Disbursement of Acquisition Loans. The obligation of the Lenders to make an
Acquisition Loan shall be subject to the fulfillment of the following
conditions:

 

(a)                                 Lenders shall have received an Acquisition
Loan Request and a certification by an authorized officer of Borrower that the
proposed acquisition is a Permitted Acquisition;

 

(b)                                 Lenders shall have received Acquisition
Notes executed by Borrower in the aggregate principal amount of the Acquisition
Loan;

 

(c)                                  All conditions precedent to the closing of
the Permitted Acquisition shall have been satisfied except for the funding of
the purchase price with the proceeds of such Acquisition Loan;

 

(d)                                 No Default or Event of Default shall have
occurred or would be created by such Permitted Acquisition and

 

(e)                                  All of the representations and warranties
in Section 3.1 shall be true and correct as if made on the date of funding of
each such Acquisition Loan.

 

(f)                                   A Qualified Exchange shall have confirmed
that, upon issuance, it will admit the Acquisition Notes to listing.

 

31

--------------------------------------------------------------------------------


 

(g)                                  Parent and Borrower shall have confirmed in
writing to the Lenders that payments to the Lenders under the Acquisition Notes
will not be subject to Irish withholding tax.

 

ARTICLE 5

 

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1                                                      Affirmative
Covenants. Unless the Required Lenders shall otherwise agree:

 

(a)                                 Parent shall and shall cause its
Subsidiaries to maintain their existence and qualify and remain qualified to do
their business as currently conducted, except for any merger or dissolution of a
Subsidiary in accordance with Section 5.2(i) or where the failure to maintain
such qualification would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                                 Parent shall and shall cause its
Subsidiaries to comply in all material respects with all Applicable Laws.

 

(c)                                  Parent shall obtain and shall cause its
Subsidiaries to make and keep in full force and effect all Authorizations.

 

(d)                                 Parent shall promptly notify the Lenders of
the occurrence of (i) any Default or Event of Default and (ii) any claims,
litigation, arbitration, mediation or administrative or regulatory proceedings
that are instituted or threatened against Parent or any of its Subsidiaries
concurrently with any public disclosure of any such event, and (iii) each event
which, at the giving of notice, lapse of time, determination of materiality or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an event of default (however described) under any
Loan Document.

 

(e)                                  Each Credit Party will timely file with the
SEC (subject to appropriate extensions made under Rule 12b-25 of the Exchange
Act) any annual reports, quarterly reports and other periodic reports required
to be filed pursuant to Section 13 or 15(d) of the Exchange Act (“SEC Reports”).

 

(f)                                   Parent shall, so long as any of the
Exchange Notes are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exchange of the Exchange Notes, the number of Common
Shares issuable upon such exchange (without taking into account any limitations
on the exchange of the Notes as set forth therein).

 

(g)                                  For so long as a Lender owns Notes or
Exchange Shares, upon the request of such Lender Borrower shall furnish any
information reasonably requested by such Lender (and not generally available by
reference to Parent’s publicly available SEC filings) to confirm whether or not
Borrower is a passive foreign investment company (“PFIC”) under the Code;

 

32

--------------------------------------------------------------------------------


 

provided, however, that Parent shall not be obligated to furnish any information
that it has not already publicly disclosed. In addition, for each taxable year
of Borrower during any portion of which the Notes are outstanding or any Lender
holds Common Shares, Borrower shall make due inquiry of its tax advisors on an
annual basis regarding its status as a PFIC and, if Borrower’s tax advisors
determine that Borrower became a PFIC for any such taxable year, shall notify
each Lender in writing, of the determination that Borrower has become a PFIC for
such taxable year by no later than 75 days following the close of such taxable
year. With respect to (a) any taxable year in respect of which Borrower was
determined to be a PFIC and (b) each subsequent taxable year during any part of
which the Notes are outstanding or any Lender holds Common Shares, the Borrower
shall promptly provide each Lender with all information that is required by a
United States person holding Common Shares in order to make a valid election to
treat the Borrower as a “qualified electing fund” for the purposes of the Code,
including a “PFIC Annual Information Statement” as described in Treasury
Regulation section 1.1295-(1)(g)(1) (or any successor Treasury Regulation) and
all representations and statements required by such Statement, and will take any
other steps necessary to facilitate such election. The Borrower understands and
agrees that time is of the essence in complying with the foregoing deadlines,
and that any failure by the Borrower to so comply will be materially adverse to
each Lender. Each Lender shall promptly respond to any written inquiry from the
Borrower requesting the Lender to inform the Borrower whether it owns any Common
Shares.

 

(h)                                 In the event that any Person becomes a
Subsidiary of Parent, Parent shall (a) concurrently with such Person becoming a
Subsidiary cause such Subsidiary to become a Guarantor hereunder and a Grantor
under the Security Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates as are necessary to grant and to perfect a first
priority Lien in favor of Lenders in any assets owned by such Person and in all
equity interests of Parent in such Subsidiary.

 

(i)                                     Parent shall, in respect of itself and
each Subsidiary incorporated in Ireland: (a) deliver to the Lenders at such
times as those reports are prepared in order to comply with the then current
statutory or auditing requirements (as applicable either to the trustees of any
relevant schemes or to Parent), actuarial reports in relation to all pension
schemes mentioned in all pension schemes operated by or maintained for the
benefit of such entities and/or any of their employees; (b) promptly notify the
Lenders of any material change in the rate of contributions to any pension
schemes operated by or maintained for the benefit of such entities and/or any of
their employees paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise); (c) ensure that no action is taken
or omission is made by an such entity in relation to any defined benefit pension
scheme which has or is reasonably likely to have a Material Adverse Effect; and
(d) promptly notify the Lenders of any obligation on the trustees of any
occupational pension scheme to which the Pension Act, 1990 of Ireland applies to
submit to the Pensions Board established under that Act a funding proposal under
section 49 of the Pensions Act, 1990 of Ireland.

 

(j)                                    Borrower shall comply in all respects
with Section 82 of the Companies Act 2014 of Ireland and any equivalent
legislation in other jurisdictions including, without limitation,

 

33

--------------------------------------------------------------------------------


 

in relation to the execution of the Loan Documents, the entry into of the
Transactions and the payment of amounts due under this Agreement.

 

(k)                                 The Parent shall and the Borrower shall
cause the Parent to provide, free from preemptive rights, out of the Parent’s
authorized but unissued shares or shares held in treasury, sufficient Ordinary
Shares to provide for exchange of the Exchange Notes held by the Lenders from
time to time as such Exchange Notes are presented for exchange (assuming that at
the time of computation of such number of Ordinary Shares, all such Exchange
Notes would be exchanged by Lenders into Exchange Shares without regard to any
limitation on exchange).

 

(l)                                     Each of the Parent and the Borrower
covenants that they will cause all Ordinary Shares issued upon exchange of the
Exchange Notes held by the Lenders to be fully paid and free from all taxes,
liens and charges with respect to the issue thereof.

 

(m)                             The Parent will cause any Ordinary Shares
issuable under the Exchange Notes (whether upon exchange or otherwise) to be
listed on whatever stock exchange(s) the Ordinary Shares are listed, on the date
a Lender becomes a record holder of such Ordinary Shares.

 

(n)                                 The Borrower and the Parent covenant and
agree that the allotment and issue of Ordinary Shares and the delivery of
Ordinary Shares, if any, under the Exchange Notes (whether upon exchange or
otherwise) by the Parent will create an equivalent debt owing from the Borrower
to the Parent.  For the avoidance of doubt, upon the delivery of Ordinary Shares
by the Parent in respect of an obligation to effect any payment and/or delivery
under the Exchange Notes (an “Exchange Obligation”), the portion of such
Exchange Obligation consisting of an obligation to deliver or cause to be
delivered Ordinary Shares shall be deemed satisfied to the extent of the
Ordinary Shares so delivered.

 

Notwithstanding anything set forth in the definition of Permitted Acquisition or
elsewhere in this Agreement to the contrary, if any notice or information
required to be furnished contains material non-public information (any such
notice or information, a “Public Notice”), the Borrower, instead of delivering
such Public Notice to all the Lenders shall promptly deliver such Public Notice
to each Lender that is not a Restricted Lender and promptly notify each
Restricted Lender in writing or orally that Borrower desires to deliver to such
Restricted Lender a Public Notice. Within five Business Days of receipt of such
notification the Restricted Lender may either (i) refuse the delivery of such
Public Notice, in which case Borrower’s obligations with respect to such Public
Notice and such Restricted Lender shall be deemed satisfied, or (ii) enter into
good faith negotiations with the Parent to agree the time period within which
the Borrower will make the material non-public information contained in such
Pubic Notice publicly available by including such information in a filing with
the SEC. If Borrower and such Restricted Lender agree on such time period, the
Borrower shall promptly deliver to such Restricted Lender such Public Notice and
shall cause Parent to include the applicable material non-public information in
a public filing with the SEC within such agreed to time period. The failure to
agree on such time period will be deemed to satisfy Borrower’s obligations with
respect to such Public Notice and such Restricted Lender.

 

34

--------------------------------------------------------------------------------


 

Section 5.2                                                      Negative
Covenants. Unless the Required Lenders shall otherwise agree:

 

(a)                                 Parent shall not and shall not permit any
Subsidiary to (a) liquidate, or be wound up provided that a Subsidiary may merge
into Parent or any other Subsidiary, or (b) enter into any merger, consolidation
or reorganization, unless (x) Parent or a Subsidiary is the surviving
corporation or, (y) subject to Section 5.3 and the terms of the Notes, if the
survivor is a Person other than Parent or a Subsidiary, such Person assumes the
Obligations of Borrower under this Agreement and the other Loan Documents.
Parent shall not establish any Subsidiary unless such Subsidiary executes and
delivers to the Lenders, a Guaranty and the Security Documents in form
acceptable to the Lenders and takes all steps necessary to create and perfect a
first priority Lien in favor of Lenders on all of its assets and Parent takes
all steps necessary to create and perfect a first priority Lien in favor of
Lenders in all equity interests in such Subsidiary;

 

(b)                                 Parent shall not and shall not permit any
Subsidiary to (i) enter into any partnership, joint venture, syndicate, pool,
profit-sharing or royalty agreement or other combination, or engage in any
transaction with an Affiliate (other than a Subsidiary), whereby its income or
profits are or might be, shared with another Person (other than a Subsidiary),
(ii) enter into any management contract or similar agreement whereby a
substantial part of its business is managed by another Person; or (iii) make any
cash dividend or distribute, or permit the dividend or distribution of, any of
its assets, including its intangibles, to any of its shareholders in such
capacity or its Affiliates (other than a Subsidiary) (except for distributions
in which Lenders participate pursuant to the provisions of the Notes); provided,
however, that Parent or any Subsidiary may enter into Excluded Transactions;

 

(c)                                  Parent shall not and shall not permit any
Subsidiary to (a) create, incur or suffer any Lien upon any of its assets,
except Permitted Liens, or (b) assign, sell, transfer or otherwise dispose of,
any Loan Document or its rights and obligations thereunder;

 

(d)                                 Parent shall not and shall not permit any
Subsidiary to create, incur, assume, guarantee or be liable with respect to any
Indebtedness, except for Permitted Indebtedness;

 

(e)                                  Parent shall not and shall not permit any
Subsidiary to acquire any assets (i) (other than Permitted Acquisitions (after
disregarding, solely for purposes of this Section 5.2(v), the requirements set
forth in clause (vii) of the definition of Permitted Acquisition) and (ii) other
than assets acquired in the ordinary course of business, directly or indirectly,
in one or more related transactions, for a consideration, in cash or other
property (valued at its fair market value) not greater than $1,000,000;

 

35

--------------------------------------------------------------------------------


 

(f)                                   Parent shall not and shall not permit any
Subsidiary to sell or otherwise transfer the products being developed or sold by
Parent or any Subsidiary or any material assets associated therewith, other than
in Excluded Transactions; and

 

(g)                                  Parent shall not issue any equity
securities (i) senior to its Common Shares or (ii) convertible or exercisable
for equity securities senior to its Common Shares.

 

Section 5.3                                                      Major
Transaction. The Borrower shall give the Lenders notice of a Major Transaction
at least thirty (30) days prior to the consummation thereof but in any event not
later than five (5) business days following the first public announcement
thereof. Each Lender, within the Major Transaction Exchange Period (as defined
in the Exchange Note), in the exercise of its sole discretion, may deliver a
notice to the Borrower (the “Put Notice”) that either or both of the Exchange
Notes and Acquisition Notes shall be due and payable in cash (collectively, the
“Major Transaction Payment”). If any of the Lenders deliver a Put Notice, then
simultaneously with consummation of such Major Transaction, the Borrower shall
make such Major Transaction Payment to each such Lender. The Borrower shall not
consummate any Major Transaction without complying with the provisions of this
Section 5.3.

 

Section 5.4                                                      General
Acceleration Provision upon Events of Default. If one or more of the events
specified in this Section 5.4 shall have happened and be continuing beyond the
applicable cure period (each, an “Event of Default”), the Required Lenders, by
written notice to the Borrower (an “Acceleration Notice”), may declare the
principal of, and accrued and unpaid interest on, all of the Notes or any part
of any of them (together with any other amounts accrued or payable under the
Loan Documents) to be, and the same shall thereupon become, immediately due and
payable, without any further notice and without any presentment, demand, or
protest of any kind, all of which are hereby expressly waived by the Borrower,
and take any further action available at law or in equity, including, without
limitation, the sale of the Loan and all other rights acquired in connection
with the Loan:

 

(a)                           The Borrower shall have failed to make payment of
(i) principal when due, or (ii) interest or any other amounts due under the
Notes or any other Obligations within five (5) Business Days of their due date.

 

(b)                           (i) Any Credit Party shall have failed to comply
with the due observance or performance of any covenant contained in this
Agreement (other than the covenant described in (a) above or as otherwise
expressly provided in this Section 5.4) or in the other Loan Documents and such
default is not remedied by the Borrower or waived by the Lenders within fifteen
(15) days (inclusive of any extension periods or cure periods contained in any
such covenant or provided by Applicable Laws) after the earlier of (A) receipt
by any Credit Party of notice from the Lenders of such default, or (B) actual
knowledge of any Credit Party of such default.

 

36

--------------------------------------------------------------------------------


 

(c)                            Any representation or warranty made by any Credit
Party or any of its Subsidiaries in any Loan Document shall be incorrect, false
or misleading in any material respect (except to the extent that such
representation or warranty is qualified by reference to materiality or Material
Adverse Effect, to which extent it shall be incorrect, false or misleading in
any respect) as of the date it was made or deemed made.

 

(d)                           (i) Any Credit Party or any of its Subsidiaries
shall generally be unable to pay its debts as such debts become due or be deemed
to be unable to pay its debts, or shall admit in writing its inability to pay
its debts as they come due or shall make a general assignment for the benefit of
creditors; (ii) any Credit Party or any of its Subsidiaries shall declare a
moratorium on the payment of its debts; (iii) the commencement by any Credit
Party or any of its Subsidiaries of proceedings to be adjudicated bankrupt or
insolvent, or the consent by it to the commencement of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization, examinership, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator, examiner (or other similar official) of all or substantially all
of its assets; (iv) the commencement against any Credit Party or any of its
Subsidiaries of a proceeding in any court of competent jurisdiction under any
bankruptcy or other applicable law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, examinership, arrangement,
adjustment, or the appointment of an intervenor, receiver, liquidator, assignee,
trustee, sequestrator, examiner (or other similar official), and any such
proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of forty five (45) days; (v) the making by any Credit
Party or any of its Subsidiaries of an assignment for the benefit of creditors,
or the admission by it in writing of its inability to pay its debt generally as
they become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.

 

(e)                            One or more judgments against any Credit Party or
any Subsidiary or attachments against any of their respective property, which in
the aggregate exceed $1,000,000 (net of any anticipated insurance proceeds), and
such judgment(s) remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days from the date of entry of such
judgment.

 

(f)                             Any Authorization held by any Credit Party or
any of its Subsidiaries shall have been suspended, cancelled or revoked, and
such suspension, cancellation or revocation would reasonably be expected to have
a Material Adverse Effect.

 

(g)                            Any Authorization necessary for the execution,
delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations is not given or is withdrawn or ceases
to remain in full force or effect.

 

37

--------------------------------------------------------------------------------


 

(h)                           There is a failure to perform under any agreement
to which any Credit Party is a party resulting in the acceleration by a third
party of the maturity of any Indebtedness in an amount in excess of $5,000,000.

 

(i)                               The validity of any Loan Document shall be
contested by any Credit Party or any Subsidiary, or any Applicable Law shall
purport to render any material provision of any Loan Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by any Credit Party of the Obligations.

 

(j)                              The Common Shares of Parent cease to be listed
on the Principal Trading Markets or the Common Shares cease to be registered
under Section 12 of the Exchange Act.

 

(k)                           The occurrence of an Exchange Failure.

 

Section 5.5                                                      Automatic
Acceleration on Dissolution or Bankruptcy. Notwithstanding any other provisions
of this Agreement, if an Event of Default under Section 5.4(d) shall occur, the
principal of the Notes (together with any other amounts accrued or payable under
this Agreement) shall thereupon become immediately due and payable without any
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

Section 5.6                                                      Recovery of
Amounts Due. If any amount payable hereunder is not paid as and when due, the
Borrower hereby authorizes the Lenders to proceed, to the fullest extent
permitted by applicable law, without prior notice, by right of set-off, banker’s
lien or counterclaim, against any moneys or other assets of any Credit Party to
the full extent of all amounts payable to the Lenders.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1                                                      Notices. Any
notices required or permitted to be given under the terms hereof shall be sent
by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when received by electronic mail in each
case addressed to a party. The addresses for such communications shall be:

 

If to Credit Parties:

 

Aralez Pharmaceuticals Limited

c/o POZEN Inc.

 

38

--------------------------------------------------------------------------------


 

1414 Raleigh Road, Suite 400

 

Chapel Hill, North Carolina

Fax: (919) 490-5552

E-mail: aadams@pozen.com

Attention: Adrian Adams

 

With a copy to:

 

DLA Piper LLP (US)

51 John F. Kennedy Parkway

Short Hills, New Jersey 07078-2704

Fax: (973) 520-2573

Email: Andrew.gilbert@dlapiper.com

Attn: Andrew Gilbert

 

With a copy (which shall not constitute notice) to:

 

Tribute

Tribute Pharmaceuticals Canada, Inc.

 

151 Steeles Ave. East

Milton, Ontario, Canada L9T1Y1

Fax: (519) 434-4382

Email: rob.harris@tributepharma.com

Attn: Robert Harris, President and Chief Executive Officer

 

If to the Lenders:

 

Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

 

With a copy to:

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-8776

Email: mark.fisher@kattenlaw.com

Attn: Mark I. Fisher, Esq.

 

39

--------------------------------------------------------------------------------


 

Section 6.2                                                      Waiver of
Notice. Whenever any notice is required to be given to the Lenders or the
Borrower under any of the Loan Documents, a waiver thereof in writing signed by
the person or persons entitled to such notice, whether before or after the time
stated therein, shall be deemed equivalent to the giving of such notice.

 

Section 6.3                                                      Reimbursement
of Legal and Other Expenses. If any amount owing to the Lenders under any Loan
Document shall be collected through enforcement of this Agreement, any Loan
Document or restructuring of the Loan in the nature of a work-out, settlement,
negotiation, or any process of law, or shall be placed in the hands of third
Persons for collection, the Borrower shall pay (in addition to all monies then
due in respect of the Loan or otherwise payable under any Loan Document) all
reasonable and documented external attorneys’ and other fees and out-of-pocket
expenses incurred in respect of such collection.

 

Section 6.4                                                      Governing Law.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Delaware. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of Delaware for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury.

 

Section 6.5                                                      Successors and
Assigns. This Agreement shall bind and inure to the respective successors and
assigns of the Parties, except that (a) a Credit Party may not assign or
otherwise transfer all or any part of its rights under the Loan Documents
without the prior written consent of the Required Lenders, and (b) a Lender may
assign its Notes upon three (3) days prior notice to Borrower. Upon a Lender’s
assignment of a Note such Lender shall provide notice of the transfer to
Borrower for recordation in the Register pursuant to Section 1.4. Upon receipt
of a notice of a transfer of an interest in a Note, Borrower shall record the
identity of the transferee and other relevant information in the Register and
the transferee shall (to the extent of the interests transferred to such
transferee) have all the rights and obligations of, and shall be deemed, a
Lender hereunder.

 

40

--------------------------------------------------------------------------------


 

Section 6.6                                                      Entire
Agreement. The Loan Documents contain the entire understanding of the Parties
with respect to the matters covered thereby and supersede any and all other
written and oral communications, negotiations, commitments and writings with
respect thereto. The provisions of this Agreement may be waived, modified,
supplemented or amended only by an instrument in writing signed by the
authorized officer of each Party.

 

Section 6.7                                                      Severability.
If any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect under any law, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 6.8                                                      Counterparts.
This Agreement may be executed in several counterparts, and by each Party on
separate counterparts, each of which and any photocopies and facsimile copies
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

 

Section 6.9                                                      Survival.

 

(a)                           This Agreement and all agreements, representations
and warranties made in the Loan Documents, and in any document, certificate or
statement delivered pursuant thereto or in connection therewith shall be
considered to have been relied upon by the other Parties and shall survive the
execution and delivery of this Agreement and the making of the Loan hereunder
regardless of any investigation made by any such other Party or on its behalf,
and shall continue in force until all amounts payable under the Loan Documents
shall have been fully paid in accordance with the provisions thereof, and the
Lenders shall not be deemed to have waived, by reason of making the Loans, any
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge of any such Event of Default or may have had notice
or knowledge that such representation or warranty was false or misleading at the
time the Loans were made.

 

(b)                           The obligations of the Borrower under Sections 1.4
and 2.6 and the obligations of the Borrower and the Lenders under this Article 6
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, or the
termination of this Agreement or any provision hereof.

 

(c)                            Notwithstanding anything in this Agreement to the
contrary, in the event that the Arrangement Agreement is terminated prior to
completion of the transactions contemplated thereby, Tribute shall be released
from all of its obligations under this Agreement and this Agreement shall
terminate as to Tribute.

 

Section 6.10                                               No Waiver. Neither
the failure of, nor any delay on the part of, any Party in exercising any right,
power or privilege hereunder, or under any agreement, document or instrument
mentioned herein, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder, or under any
agreement, document or

 

41

--------------------------------------------------------------------------------


 

instrument mentioned herein, preclude other or further exercise thereof or the
exercise of any other right, power or privilege; nor shall any waiver of any
right, power, privilege or default hereunder, or under any agreement, document
or instrument mentioned herein, constitute a waiver of any other right, power,
privilege or default or constitute a waiver of any default of the same or of any
other term or provision. No course of dealing and no delay in exercising, or
omission to exercise, any right, power or remedy accruing to the Lenders upon
any default under this Agreement, or any other agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence
therein; nor shall the action of the Lenders in respect of any such default, or
any acquiescence by it therein, affect or impair any right, power or remedy of
the Lenders in respect of any other default. All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.

 

Section 6.11                                               Indemnity.

 

(a)                           Each Credit Party (excluding Tribute prior to the
closing of the transactions contemplated by the Arrangement Agreement) shall, at
all times, indemnify and hold each Lender harmless (the “Indemnity”) and each of
their respective directors, partners, officers, employees, agents, counsel and
advisors (each, an “Indemnified Person”) in connection with any losses, claims
(including the reasonable attorneys’ fees incurred in defending against such
claims), damages, liabilities, penalties, or other expenses arising out of, or
relating to, the Loan Documents, the extension of credit hereunder or the Loans
or the use or intended use of the Loans, which an Indemnified Person may incur
or to which an Indemnified Person may become subject (each, a “Loss”). The
Indemnity shall not apply to the extent that a court or arbitral tribunal of
competent jurisdiction issues a final judgment that such Loss resulted from the
gross negligence or willful misconduct of the Indemnified Person. The Indemnity
is independent of and in addition to any other agreement of any Credit Party
under any Loan Document to pay any amount to the Lenders, and any exclusion of
any obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement. This Section 6.11 shall not apply with respect to Taxes (which are
governed by Section 2.6) other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

(b)                           Promptly after receipt by an Indemnified Person
under this Section 6.11 of notice of the commencement of any action (including
any governmental action), such Indemnified Person shall, if a Loss in respect
thereof is to be made against the indemnifying person under this Section 6.11,
deliver to Borrower a written notice of the commencement thereof, and Borrower
shall have the right to participate in, and, to the extent Borrower so desires,
to assume control of the defense thereof with counsel mutually satisfactory to
Borrower and the Indemnified Person, as the case may be.

 

(c)                            An Indemnified Person shall have the right to
retain its own counsel with the documented reasonable fees and out-of-pocket
expenses to be paid by the indemnifying person, if, in the reasonable opinion of
counsel for the Indemnified Person, the representation by such counsel of the
Indemnified Person and Borrower would be inappropriate due to actual or
potential differing interests between such

 

42

--------------------------------------------------------------------------------


 

Indemnified Person and any other party represented by such counsel in such
proceeding. Credit Parties shall pay for only one separate legal counsel for the
Indemnified Persons. The failure of an Indemnified Person to deliver written
notice to the Borrower within a reasonable time of the commencement of any such
action shall not relieve Credit Parties of any liability to the Indemnified
Person under this Section 6.11, except to the extent that Credit Parties are
actually prejudiced in its ability to defend such action. The indemnification
required by this Section 6.11 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

 

Section 6.12                                               No Usury. The Loan
Documents are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration or otherwise, shall the amount
paid or agreed to be paid to the Lenders for the Loan exceed the maximum amount
permissible under applicable law. If from any circumstance whatsoever
fulfillment of any provision hereof, at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
law, then, ipso facto, the obligation to be fulfilled shall be reduced to the
limit of such validity, and if from any such circumstance the Lenders shall ever
receive anything which might be deemed interest under applicable law, that would
exceed the highest lawful rate, such amount that would be deemed excessive
interest shall be applied to the reduction of the principal amount owing on
account of the Loans, or if such deemed excessive interest exceeds the unpaid
balance of principal of the Loans, such deemed excess shall be refunded to the
Borrower. All sums paid or agreed to be paid to the Lenders for the Loan shall,
to the extent permitted by applicable law, be deemed to be amortized, prorated,
allocated and spread throughout the full term of the Loans until payment in full
so that the deemed rate of interest on account of the Loans is uniform
throughout the term thereof. The terms and provisions of this Section shall
control and supersede every other provision of this Agreement and the Notes.

 

Section 6.13                                               Several Obligations.
The obligations of the Lenders under the Loan Documents shall be several and not
joint.

 

Section 6.14                                               Further Assurances.
Each Credit Party covenants and agrees to take all necessary action to
consummate the transactions contemplated by this Agreement and to fulfill all
requirements to the Initial Loans set forth in Section 4.1, including the
execution and delivery of the Exchange Notes, contemporaneous with the closing
of the Transactions. From time to time, the Borrower shall perform any and all
acts and execute and deliver to the Lenders such additional documents as may be
necessary or as requested by the Lenders to carry out the purposes of any Loan
Document or any or to preserve and protect the Lenders’ rights as contemplated
therein.

 

Section 6.15                                               Judgment Currency. To
the extent permitted by applicable law, the obligations of any Credit Party in
respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Lenders may purchase
with the sum paid in the Other Currency (after any premium and costs of
exchange) on the Business Day immediately

 

43

--------------------------------------------------------------------------------


 

after the day on which Lender receives the payment. If the amount in the Agreed
Currency that may be so purchased for any reason falls short of the amount
originally due, the Credit Parties shall pay all additional amounts, in the
Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligation of a Credit Party not discharged by that payment shall, to the extent
permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided in this Section 6.15, continue in full force
and effect.

 

Section 6.16                                               Amendment and
Restatement; Costs of Amendment and Restatement This Agreement is an amendment
and restatement of and is in substitution and replacement for the Original
Facility Agreement.  The costs and expenses of this Agreement, including all
costs incurred by the Lenders in connection herewith, shall be joint and several
obligations of the Credit Parties and shall be in addition to the obligation of
the Credit Parties pursuant to Section 2.7.  The provisions of this Section 6.16
are without prejudice to the obligations of the Credit Parties under
Section 2.6.

 

[SIGNATURE PAGE FOLLOWS]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Lenders and the Credit Parties have caused this
Agreement to be duly executed as of the 29th day of October, 2015.

 

CREDIT PARTIES:

 

ARALEZ PHARMACEUTICALS LIMITED

 

 

 

By:

/s/ Andrew Ryan

 

Name:

Andrew Ryan

 

Title:

Director

 

 

 

POZEN INC.

 

 

 

By:

/s/ Adrian Adams

 

Name:

Adrian Adams

 

Title:

Chief Executive Officer

 

 

 

TRIBUTE PHARMACEUTICALS CANADA INC.

 

 

 

By:

/s/ Scott Langille

 

Name:

Scott Langille

 

Title:

Chief Financial Officer

 

 

 

 

STAMRIDGE LIMITED

 

 

 

By:

/s/ Geraldine Lillis

 

Name:

Geraldine Lillis

 

Title:

Director

 

 

 

LENDERS:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

By: Deerfield Mgmt III, L.P., General Partner

 

By: J.E. Flynn Capital III, LLC, General Partner

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P.

 

By: Deerfield Mgmt, L.P., General Partner

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

45

--------------------------------------------------------------------------------


 

DEERFIELD PARTNERS, L.P.

 

By: Deerfield Mgmt, L.P., General Partner

 

By: J.E. Flynn Capital, LLC, General Partner

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

46

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDER

 

ALLOCATION OF LOANS,
PREPAYMENTS*

 

Deerfield Private Design Fund III, L.P.

 

50

%

Deerfield International Master Fund, L.P.

 

28

%

Deerfield Partners, L.P.

 

22

%

 

--------------------------------------------------------------------------------

* Lenders may, from time to time reallocate the percentages among themselves
without the consent of Credit Parties.

 

47

--------------------------------------------------------------------------------


 

Exhibit A-1

 

THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES.  THE AMOUNT OF OID SHALL BE MUTUALLY DETERMINED BY THE
ORIGINAL HOLDER AND THE COMPANY IN GOOD FAITH AND IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF SECTIONS 1271 THROUGH 1275 OF THE U.S. INTERNAL REVENUE
CODE.  THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY WITH
RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT THE FOLLOWING
ADDRESS:  [                            :  ATTN:  [            ], CHIEF FINANCIAL
OFFICER, FAX NUMBER:  (   )    -    ; ELECTRONIC MAIL: 
            @         .COM.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(1) AND A HALF” SALE.

 

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN AMENDED AND
RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF OCTOBER 29, 2015, AS AMENDED
FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.

 

SENIOR SECURED EXCHANGEABLE NOTE

 

Issuance Date:         , 2015

Principal: U.S. $

 

 

FOR VALUE RECEIVED, STAMRIDGE LIMITED (company number 561897), a private limited
company incorporated in the Republic of Ireland (the “Company”), hereby promises
to pay to [ ], or its registered assigns (the “Holder”) the principal amount of
                       ($        ) (the “Principal”) pursuant to, and in
accordance with, the terms of that certain Amended and Restated Facility
Agreement, dated as of             , 2015, by and among the Company, the Lenders
party thereto and the other parties thereto (together with all exhibits and
schedules thereto and as may be amended, restated, modified and supplemented
from time to time, the “Facility Agreement”).  The Company hereby promises to

 

1

--------------------------------------------------------------------------------


 

pay accrued and unpaid Interest (as defined below) and premium, if any, on the
Principal on the dates, at the rates and in the manner provided for in the
Facility Agreement.  This Senior Secured Exchangeable Note (including all Senior
Secured Exchangeable Notes issued in exchange, transfer or replacement hereof,
and as any of the foregoing may be amended, restated, supplemented or otherwise
modified from time to time, this “Note”) is one of the Senior Secured
Exchangeable Notes issued pursuant to the Facility Agreement (collectively,
including all Senior Secured Exchangeable Notes issued in exchange, transfer or
replacement thereof, and as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time, the “Notes”).  All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Facility Agreement.

 

This Note is subject to mandatory prepayment on the terms specified in the
Facility Agreement.  Except as expressly provided in the Facility Agreement, the
Company has no right, but under certain circumstances may have an obligation, to
make payments of Principal prior to the sixth anniversary of the Issuance Date. 
At any time an Event of Default exists, the Principal of this Note, together
with all accrued and unpaid Interest and any applicable premium due, if any, may
be declared, or shall otherwise become, due and payable in the manner, at the
price and with the effect provided in the Facility Agreement.

 

1.                                      Definitions.

 

(a)                                 Certain Defined Terms.  For purposes of this
Note, the following terms shall have the following meanings:

 

(i)                                     “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act.  With respect
to a Holder, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Holder will be deemed
to be an Affiliate of such Holder.  As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or partnership or other ownership
interest, by contract, or otherwise.

 

(ii)                                  “Capital Stock” means, for any entity, any
and all shares, interests, rights to purchase, warrants, options, participations
or other equivalents of or interests in (however designated) stock or shares
issued by that entity, but for the avoidance of doubt, excluding any debt
securities convertible into such stock or shares.

 

(iii)                               “Cash Settlement Date” means, (i) in the
case of an ordinary Exchange under Section 2 hereunder, the next Trading Day
following the conclusion of the applicable VWAP Period (as defined in
Section 2(c)(ii) below, and (ii) in the case of a Major Transaction Exchange for
Major Transaction Parent Shares, the Share Delivery Date.

 

(iv)                              “Common Equity” of any Person means Capital
Stock of such Person that is generally entitled (a) to vote, in the election of
directors of such person or (b) if such Person is not a corporation, to vote or
otherwise participate in the election of the

 

2

--------------------------------------------------------------------------------


 

governing body, partners, managers or others that will control the management or
policies of such person.

 

(v)                                 “Dollars” or “$” means United States
Dollars.

 

(vi)                              “Eligible Market” means the NASDAQ Global
Market, the NASDAQ Global Select Market, the New York Stock Exchange, the NYSE
Alternext, the Toronto Stock Exchange, or the Nasdaq Capital Market.

 

(vii)                           “Exchange” means an exchange of this Note or
portion thereof in accordance with the provisions of Section 2 and 3 hereunder.

 

(viii)                        “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

(ix)                              “Exchange Amount” means the Principal to be
exchanged, redeemed or otherwise with respect to which this determination is
being made.

 

(x)                                 “Exchange Price” means, as of any Exchange
Date or other date of determination, $9.54 per Share, subject to adjustment as
provided herein and subject to appropriate adjustment to reflect any subdivision
of outstanding Ordinary Shares (by any stock split, share or stock dividend,
recapitalization or otherwise) or combination of outstanding Ordinary Shares (by
consolidation, combination, reverse stock split or otherwise), repayment or
reduction of capital or other event giving rise to an adjustment of the nominal
amount of such Ordinary Shares hereafter.

 

(xi)                              “Interest” means any interest (including any
default interest) accrued on the Principal pursuant to the terms of this Note
and the Facility Agreement.

 

(xii)                           “Issuance Date” means      , 2015, regardless of
any exchange or replacement hereof.

 

(xiii)                        “Major Transaction” means any of the following
events:

 

(A)                               a consolidation, merger, exchange of shares,
recapitalization, reorganization, business combination or other similar event,
(1) following which the holders of Ordinary Shares immediately preceding such
consolidation, merger, exchange, recapitalization, reorganization, combination
or event either (a) no longer hold at least 50% of the Ordinary Shares or (b) no
longer have the ability to elect at least 50% of the members of the board of
directors of the Parent or (2) as a result of which Ordinary Shares shall be
converted into or re-designated as (or the Ordinary Shares become entitled to
receive) the same or a different number of shares of the same or another class
or classes of stock or securities of the Parent or another entity (other than to
the extent the Ordinary Shares are changed or exchanged solely to reflect a
change in the Parent’s jurisdiction of incorporation); or

 

(B)                               the sale or transfer (other than to a wholly
owned subsidiary of the Parent) of (i) all or substantially all of the assets of
the Parent or (ii) assets of the Parent for a purchase price equal to more than
50% of the Enterprise Value (as defined

 

3

--------------------------------------------------------------------------------


 

below) of the Company.  For purposes of this clause (B), “Enterprise Value”
shall mean (I) the product of (x) the number of issued Ordinary Shares
(excluding treasury shares) on the date the Company delivers the Major
Transaction Notice (as defined below in Section 3(b)) multiplied by (y) the per
share closing price of the Ordinary Shares on such date plus (II) the amount of
the Parent’s debt as shown on the latest financial statements filed with the SEC
(the “Current Financial Statements”) less (III) the amount of cash and cash
equivalents of the Parent as shown on the Current Financial Statements; or

 

(C)                               a “person” or “group” within the meaning of
Section 13(d) of the Exchange Act, other than the Parent, files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect “beneficial owner” as defined in
Rule 13d-3 under the Exchange Act of the Parent’s Common Equity representing
more than 50% of the voting power of the Parent’s Common Equity;

 

provided, however, that a transaction or transactions described above shall not
constitute a Major Transaction, if at least 90% of the consideration received or
to be received by the holders of Ordinary Shares, excluding cash payments for
fractional shares, in connection with such transaction or transactions, consists
of freely tradable, unrestricted common shares, ordinary shares or ADRs (“Equity
Shares”) of a Qualified Issuer (as defined below) that are listed on an Eligible
Market or will be so listed when issued or exchanged in connection with such
transaction or transactions and if as a result of such transaction or
transactions the obligations of the Company and Parent under the Notes and the
Facility Agreement are assumed by such Qualified Issuer, and such notes
thereafter become exchangeable at any time and from time to time, pursuant to
the terms hereof, into such Equity Shares, including with such appropriate
revisions to the Exchange Price and to Schedule 1 hereto to reflect the exchange
ratio to be received by holders of Ordinary Shares in such transaction as shall
be reasonably satisfactory to the Holder.  An issuer is a Qualified Issuer if,
as of the 5th Trading Date prior to the announcement of the foregoing
transaction (1) its Market Cap (as defined below) is at least $5 billion and
(2) the rating assigned to its long term debt by S&P is at least “A” or its debt
has an equivalent rating on Moody’s or a comparable rating agency.  Market Cap
shall mean the product of the number of outstanding Equity Securities and the
Volume Weighted Average Price of such securities, both determined as of the
foregoing 5th Trading Day.

 

(xiv)                       “Major Transaction Parent Shares” shall have the
meaning set forth in Section 3(a) hereof.

 

(xv)                          “Major Transaction Exchange Period” means the
period beginning upon receipt by the Holder of a Major Transaction Notice (as
defined below) and ending (1) in the case of a Successor Major Transaction (as
defined below), five (5) Trading Days prior to consummation of the Major
Transaction and (2) in the case of a Parent Share Major Transaction (as defined
below), any time until the later of (x) the six (6) year anniversary of the
Funding Date and (y) the one-year anniversary of the applicable Parent Share
Major Transaction.

 

(xvi)                       “Maturity Date” means the sixth anniversary of the
Issuance Date, subject to the terms specified in the Facility Agreement.

 

4

--------------------------------------------------------------------------------


 

(xvii)                    “Ordinary Shares” means the ordinary shares, nominal
value $0.001, of the Parent.

 

(xviii)                 “Parent” means Aralez Pharmaceuticals Limited, a private
limited liability company incorporated under the laws of the Republic of Ireland
with company registration number 561617.

 

(xix)                       “Person” means an individual, a corporation, a
limited liability company, an association, a partnership, a joint venture, a
joint stock company, a trust, an unincorporated organization or a government or
agency or a political subdivision thereof.

 

(xx)                          “Principal” means the outstanding principal amount
of this Note as of any date of determination.

 

(xxi)                       “Principal Market” means the Eligible Market on
which the Ordinary Shares are primarily listed on and quoted for trading, which
as of the Issuance Date, shall be the NASDAQ Stock Market LLC.

 

(xxii)                    “Registration Failure” means that (A) the Parent fails
to file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement registering
Exchange Shares (as defined below), (B) the Parent fails to use its best efforts
to obtain effectiveness with the SEC, prior to the Registration Deadline (as
defined in the Registration Rights Agreement), of any Registration Statements
(as defined in the Registration Rights Agreement) that are required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement registering
Exchange Shares, or fails to keep such Registration Statement current and
effective as required in Section 3 of the Registration Rights Agreement, (C) the
Parent fails to file any additional Registration Statements required to be filed
pursuant to Section 2(a)(ii) of the Registration Rights Agreement registering
Exchange Shares on or before the Additional Filing Deadline or fails to use its
best efforts to cause such new Registration Statement to become effective on or
before the Additional Registration Deadline, (D) the Parent fails to file any
amendment to any Registration Statement registering Exchange Shares, or any
additional Registration Statement required to be filed pursuant to
Section 3(b) of the Registration Rights Agreement registering Exchange Shares
within twenty (20) days of the applicable Registration Trigger Date (as defined
in the Registration Rights Agreement), or fails to use its best efforts to cause
such amendment and/or new Registration Statement to become effective within
forty-five (45) days of the applicable Registration Trigger Date, (E) any
Registration Statement required to be filed under the Registration Rights
Agreement registering Exchange Shares, after its initial effectiveness and
during the Registration Period (as defined in the Registration Rights
Agreement), lapses in effect or sales of any Exchange Shares constituting
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder (whether by reason of the Parent’s failure to amend
or supplement the prospectus included therein in accordance with the
Registration Rights Agreement, the Parent’s failure to file and to obtain
effectiveness with the SEC of an additional Registration Statement registering
Exchange Shares or amended Registration Statement required pursuant to Sections
2(a)(ii) or 3(b) of the Registration Rights Agreement, as applicable, or
otherwise), and (F) the Parent fails to provide a commercially reasonable
written response to any comments to the

 

5

--------------------------------------------------------------------------------


 

foregoing Registration Statements submitted by the SEC within twenty (20) days
of the date that such SEC comments are received by the Company.

 

(xxiii)                 “Registration Rights Agreement” means that certain
Amended and Restated Registration Rights Agreement, dated as of October   ,
2015, by and among the Parent and the Lenders party to the Facility Agreement.

 

(xxiv)                “Required Note Holders” means Holders of at least 50.1% of
the aggregate principal amount of the Notes outstanding.

 

(xxv)                   “SEC” means the Securities and Exchange Commission.

 

(xxvi)                “Securities Act” means the Securities Act of 1933, as
amended.

 

(xxvii)             “Shares” means Ordinary Shares.

 

(xxviii)          “Successor Entity” means any Person purchasing the Parent’s
assets or Ordinary Shares in a Major Transaction, or any successor entity
resulting from such Major Transaction.

 

(xxix)                “Trading Day” means any day on which the Ordinary Shares
are traded for any period on the Principal Market.

 

(xxx)                   “Volume Weighted Average Price” for any security as of
any date means the volume weighted average sale price of such security on the
Principal Market as reported by Bloomberg Financial Markets or an equivalent
reliable reporting service mutually acceptable to and hereinafter designated by
the Required Note Holders and the Company (“Bloomberg”) or, if no volume
weighted average sale price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg, or, if no last closing
trade price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security that are listed in the
over-the-counter market by the Financial Industry Regulatory Authority, Inc. or
on the “over the counter” Bulletin Board (or any successor) or in the “pink
sheets” (or any successor) by the OTC Markets Group, Inc.  If the Volume
Weighted Average Price cannot be calculated for such security on such date in
the manner provided above, the Volume Weighted Average Price shall be the fair
market value as mutually determined by the Company and the Holders of a
majority-in-interest of the Notes being converted for which the calculation of
the Volume Weighted Average Price is required in order to determine the
Conversion Price of such Notes.

 

2.                                      Exchange Rights.  This Note may be
exchanged into Shares on the terms and conditions set forth in this Section 2
and, where applicable, Section 3.

 

(a)                                 Exchange at Option of the Holder.  On or
after the date hereof, the Holder shall be entitled to exchange all or any part
of the Principal into, and the Company shall allot and cause Parent to allot and
issue, fully paid Shares, ranking pari passu with the fully paid Shares then in
issue (the “Exchange Shares”) in accordance with this Section 2 and, if
applicable, Section 3, at the Exchange Rate (as defined in Section 2(b));
provided that the Company will not

 

6

--------------------------------------------------------------------------------


 

be required to cause the issuance of Exchange Shares with respect to an Exchange
Notice with respect to less than the lesser of (i) $1,000,000 principal amount
of this Note and (ii) the principal amount outstanding under this Note.  No
fraction of a Share shall be delivered upon any exchange.  If the issuance would
result in the issuance of a fraction of a Share, then such fraction of a Share
shall be rounded up or down to the nearest whole share (with 0.5 rounded up). 
Notwithstanding anything herein to the contrary, the Company shall not cause the
issuance to the Holder, and the Holder may not acquire, a number of Shares upon
exchange of this Note or otherwise issue any Ordinary Shares pursuant hereto or
the Facility Agreement to the extent that, upon such exchange, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Ordinary Shares would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to exchange,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of Ordinary Shares then issued (excluding treasury
shares) (the “9.985% Cap”); provided, however, that the 9.985% Cap shall only
apply to the extent that Ordinary Shares are deemed to constitute an “equity
securities” pursuant to Rule 13d-1(i) promulgated under the Exchange Act.  For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act.  Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of Shares then outstanding.

 

(b)                                 Exchange Rate.  The number of Exchange
Shares issuable upon an exchange of any portion of this Note pursuant to
Section 2 shall be determined according to the following formula (the “Exchange
Rate”):

 

 

 

Exchange Amount

 

 

 

 

Exchange Price

 

 

 

The Exchange Rate shall be subject to adjustment in connection with a Major
Transaction Exchange (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.

 

(c)                                  Mechanics of Exchange.  The exchange of
this Note shall be conducted in the following manner:

 

(i)                                     Holder’s Delivery Requirements.  To
exchange an Exchange Amount into Exchange Shares on any date (the “Exchange
Date”), the Holder shall (A) transmit by facsimile or electronic mail (or
otherwise deliver), for receipt on or prior to 5:00 p.m. New York City time on
such date, a copy of an executed exchange notice in the form attached hereto as
Exhibit A or, in the case of a Major Transaction Exchange for Major Transaction
Parent Shares (as defined below), a Major Transaction Exchange Notice (such
applicable notice, the “Exchange Notice”) to the Company (Attention: 
[          ,                   , Fax:  (   )    -    , Email: 
          @        .com)], and (B) if required by Section 2(c)(ix), surrender to
a common carrier for delivery to the Company, no later

 

7

--------------------------------------------------------------------------------


 

than three (3) Business Days after the Exchange Date, the original Note being
exchanged (or an indemnification undertaking in customary form with respect to
this Note in the case of its loss, theft or destruction).

 

(ii)                                  Company’s Response.  Upon receipt or
deemed receipt by the Company of a copy of an Exchange Notice, the Company
(I) shall immediately, but in no event later than the next Trading Day following
the date of the Exchange Notice, cause the Parent to send, via facsimile or
electronic mail, a confirmation of receipt of such Exchange Notice to the Holder
and (if the Company is not making an Exchange Cash Settlement Election (as
defined below)) the Company’s designated transfer agent (the “Transfer Agent”),
which confirmation shall constitute an instruction to the Transfer Agent (if the
Company is not making an Exchange Cash Settlement Election), to process such
Exchange Notice in accordance with the terms herein and shall state whether the
Company has made an Exchange Cash Settlement Election (such confirmation, if it
indicates an Exchange Cash Settlement Election, the “Cash Election Notice”) and
(II) on or before the second (2nd) Trading Day following the date of receipt or
deemed receipt by the Company of such Exchange Notice or, in the case of Major
Transaction Parent Shares, within the period provided in Section 3(d) (the
“Share Delivery Date”); (A) provided that the Transfer Agent is participating in
The Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program
and provided that the Holder is eligible to receive Shares through DTC, cause
the Parent to credit such aggregate number of Exchange Shares to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, cause the Parent to issue and deliver to the address
as specified in the Exchange Notice, a share or stock certificate (as the case
may be), registered in the name of the Holder or its designee, for the number of
Exchange Shares to which the Holder shall be entitled, provided, however, that
the Company shall have the right to elect (an “Exchange Cash Settlement
Election”), in lieu of delivering (or causing the delivery of) Exchange Shares
on or prior to the Share Delivery Date, to deliver to the Holder on or prior to
the applicable Cash Settlement Date an amount of cash equal to (the “Exchange
Cash Settlement Amount”) the number of Exchange Shares that would otherwise be
receivable by the Holder on the applicable Share Delivery Date multiplied (i) in
the case of an ordinary Exchange under this Section 2, by the Volume Weighted
Average Price of the Ordinary Shares for the five (5) Trading Day period
immediately following the date on which the Cash Election Notice has been
delivered (the “VWAP Period”), and (ii) in the case of an Exchange for Major
Transaction Parent Shares, by the Share Price Result (as determined in
accordance with Schedule 1 hereto).  The Company shall cause the Parent to file
with the SEC a Current report on Form 8-K disclosing its delivery of a Cash
Election Notice and the aggregate amount of principal subject to such Exchange
Cash Settlement Election by no later than 8:30 a.m. on the next Trading Day
following the date of the Cash Election Notice.  If this Note is submitted for
exchange, and the Principal represented by this Note is greater than the
Principal being exchanged, then the Company shall, as soon as practicable and in
no event later than three (3) Trading Days after receipt of this Note (the “Note
Delivery Date”) and at its own expense, issue and deliver to the Holder a new
Note representing the Principal not exchanged and cancel this Note.  This Note
and the Exchange Shares will be free-trading, and freely transferable, and will
not contain a legend restricting the resale or transferability of the Exchange
Shares if the Unrestricted Conditions (as defined below) are met.

 

8

--------------------------------------------------------------------------------


 

(iii)                               Dispute Resolution.  In the case of a
dispute as to the determination of the Exchange Price or the arithmetic
calculation of the Exchange Rate, the Company shall and shall cause the Parent
to instruct the Transfer Agent to issue to the Holder the number of Exchange
Shares or, as applicable, shall deliver the Exchange Cash Settlement Amount,
that is not disputed and shall transmit an explanation of the disputed
determinations or arithmetic calculations to the Holder via facsimile or
electronic mail within two (2) Business Days of receipt or deemed receipt of the
Holder’s Exchange Notice or other date of determination.  If the Holder and the
Company are unable to agree upon the determination of the Exchange Price or
arithmetic calculation of the Exchange Rate within one (1) Business Day of such
disputed determination or arithmetic calculation being transmitted to the
Holder, then the Company shall promptly (and in any event within two
(2) Business Days) submit via facsimile or electronic mail (A) the disputed
determination of the Exchange Price to an independent, reputable investment
banking firm agreed to by the Company and the Required Note Holders, or (B) the
disputed arithmetic calculation of the Exchange Rate to the Company’s
independent registered public accounting firm, as the case may be.  The Company
shall direct the investment bank or the accounting firm, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or accounting
firm’s determination or calculation, as the case may be, shall be binding upon
all parties absent manifest error.  Notwithstanding anything herein to the
contrary, any such final determination in respect of a dispute in connection
with a Major Transaction in which the Parent is not the surviving parent entity,
shall be made prior to consummation of such Major Transaction.

 

(iv)                              Record Holder.  The person or persons entitled
to receive the Exchange Shares issuable upon an exchange of this Note shall be
treated for all purposes as the legal and record holder or holders of such
Shares upon delivery of the Exchange Notice via facsimile, electronic mail or
otherwise in accordance with the terms hereof.

 

(v)                                 Company’s Failure to Timely Exchange.

 

(A)                               Cash Damages.  If within three (3) Business
Days after the Company’s receipt of the facsimile or electronic mail copy of an
Exchange Notice or deemed receipt of an Exchange Notice the Parent shall fail to
issue and deliver a certificate to the Holder for, or credit the Holder’s or its
designee’s balance account with DTC with, the number of Exchange Shares (free of
any restrictive legend if the Unrestricted Conditions (as defined below) are
met), or, as applicable, the Company shall fail to deliver the Exchange Cash
Settlement Amount on or prior to the Cash Settlement Date, to which the Holder
is entitled upon the Holder’s exchange of any Exchange Amount, then in addition
to all other available remedies that the Holder may pursue hereunder and under
the Facility Agreement, the Company shall pay additional damages to the Holder
for each 30-day period (prorated for any partial period) after the Share
Delivery Date such exchange is not timely effected in an amount equal to one and
one-half percent (1.5%) of, (1) in the case of an Exchange for which an Exchange
Cash Settlement Election has not been made, the product of (I) the number of
Exchange Shares not issued to the Holder or its designee on or prior to the
Share Delivery Date and to which the Holder is entitled and (II) the Volume
Weighted Average Price of an Ordinary Share on the Share Delivery Date or (2) in
the case of an Exchange for which a Cash Settlement Election has been made, the

 

9

--------------------------------------------------------------------------------


 

Exchange Cash Settlement Amount that was not paid on or prior to the Cash
Settlement Date. Alternatively, subject to Section 2(c)(iii), at the election of
the Holder made in the Holder’s sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder and under the Facility Agreement), 105% of the amount by which (A) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Shares purchased to make delivery in satisfaction of a sale by the Holder of the
Exchange Shares to which the Holder is entitled but has not received upon an
exchange exceeds (B) the net proceeds received by the Holder from the sale of
the Shares to which the Holder is entitled but has not received upon such
exchange.  If the Company fails to pay the additional damages set forth in this
Section 2(c)(v)(A) within five (5) Business Days of the date incurred, then the
Holder entitled to such payments shall have the right at any time, so long as
the Company continues to fail to make such payments, to require the Company,
upon written notice, to cause the Parent to immediately issue, in lieu of such
cash damages, the number of Shares equal to the quotient of (X) the aggregate
amount of the damages payments described herein divided by (Y) the Exchange
Price in effect on such Exchange Date as specified by the Holder in the Exchange
Notice.

 

(B)                               Void Exchange Notice.  If for any reason the
Holder has not received all of the Exchange Shares or Exchange Cash Settlement
Amount, as applicable, prior to the fifteenth (15th) Business Day after the
Share Delivery Date or Cash Settlement Date, as applicable, with respect to an
exchange of this Note (a “Exchange Failure”), then the Holder, upon written
notice to the Company (a “Void Exchange Notice”), may void its Exchange Notice
with respect to, and retain or have returned, as the case may be, any portion of
this Note that has not been exchanged pursuant to the Holder’s Exchange Notice;
provided, that the voiding of the Holder’s Exchange Notice shall not affect the
Company’s obligations to make any payments that have accrued prior to the date
of such notice pursuant to Section 2(c)(viii)(A) or otherwise.

 

(C)                               Event of Default.  An Exchange Failure shall
constitute an Event of Default under the Facility Agreement and entitle the
Lenders to all payments and remedies provided under the Facility Agreement upon
the occurrence of an Event of Default.

 

(vi)                              Book-Entry.  Notwithstanding anything to the
contrary set forth herein, upon exchange or redemption of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless all of the Principal is being
exchanged or redeemed.  The Holder and the Company shall maintain records
showing the Principal exchanged or redeemed and the dates of such exchanges or
redemptions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon any such partial exchange or redemption.  Notwithstanding the foregoing, if
this Note is exchanged or redeemed as aforesaid, the Holder may not transfer
this Note unless the Holder first physically surrenders this Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note of like tenor, registered as the Holder may request,
representing in the aggregate the remaining Principal represented by this Note. 
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following exchange or
redemption of any portion of this Note, the Principal of this Note may be less
than the principal amount stated on the face hereof.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Taxes.  The Company shall pay any and all
Other Taxes that may be payable with respect to the issuance and delivery of
Exchange Shares upon the exchange of this Note.

 

(e)                                  Legends.

 

(i)                                     Restrictive Legend.  The Holder
understands that until such time as this Note or the Exchange Shares have been
registered under the Securities Act and applicable state securities laws as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to Rule 144 under the Securities Act or an exemption from registration
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, this Note and the
Exchange Shares, as applicable, may bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for such securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”

 

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN AMENDED AND
RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF OCTOBER 29, 2015, AS AMENDED
FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

 

(ii)                                  Removal of Restrictive Legends.  This Note
and the certificates evidencing the Exchange Shares (including any Major
Transaction Parent Shares), as applicable, shall not contain any legend
restricting the transfer thereof (including the legend set forth above in
subsection 2(e)(i)): (A) while a registration statement (including a
Registration Statement, as defined in the Registration Rights Agreement)
covering the sale or resale of the Exchange Shares is effective under the
Securities Act, or (B) following any sale of such Note and/or Exchange Shares
pursuant to Rule 144, or (C) if such Note or Exchange Shares, as the case may
be, are eligible for sale under Rule 144(b)(1), (D) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC)
(collectively, the “Unrestricted Conditions”).  The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly

 

11

--------------------------------------------------------------------------------


 

after the Effective Date (as defined below), or at such other time as any of the
Unrestricted Conditions have been satisfied, if required by the Parent’s
transfer agent to effect the issuance of this Note or the Exchange Shares, as
applicable, without a restrictive legend or removal of the legend hereunder.  If
any of the Unrestricted Conditions are met at the time of issuance of any of the
Exchange Shares, then such Exchange Shares shall be issued free of all legends. 
The Company agrees that following the Effective Date or at such time as any of
the Unrestricted Conditions are met or such legend is otherwise no longer
required under this Section 2(e), it will, no later than five (5) Trading Days
following the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder
to the Company or the Transfer Agent of this Note and a certificate representing
Exchange Shares, as applicable, issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Holder this Note and/or a certificate (or electronic transfer) representing
such shares that is free from all restrictive and other legends.  For purposes
hereof, “Effective Date” shall mean the date that the Registration Statement
that the Parent is required to file pursuant to the Registration Rights
Agreement has been declared effective by the SEC.

 

(iii)                               Sale of Unlegended Shares.  Holder agrees
that the removal of the restrictive legend from this Note and any certificates
representing securities as set forth in Section 2(e) above is predicated upon
the Company’s reliance that the Holder will sell this Note or any Exchange
Shares, as applicable, pursuant to either the registration requirements of the
Securities Act and applicable state securities laws, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if such
securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

(f)                                   Dividend, Subdivision, Combination or
Reclassification.  If the Parent shall, at any time or from time to time,
(A) declare a dividend on the Ordinary Shares, or capitalization of profits or
reserves, payable in shares of its Capital Stock (including Ordinary Shares),
other than a dividend for which the Holder would be entitled to participate
pursuant to Section 6, (B) subdivide the outstanding Ordinary Shares into a
larger number of Ordinary Shares, (C) consolidate or combine the outstanding
Ordinary Shares into a smaller number of shares of its Ordinary Shares or
(D) issue any shares of its Capital Stock in a reclassification of the Ordinary
Shares (including any such reclassification in connection with a consolidation
or merger in which the Parent is the continuing corporation), or (E) repay or
reduce its capital or otherwise adjust the nominal value of its Shares, then in
each such case, the Exchange Price in effect at the time of the record date for
such dividend or of the effective date of such subdivision, combination or
reclassification shall be adjusted so that the Holder of this Note upon exchange
after such date shall be entitled to receive the aggregate number and kind of
shares of its Capital Stock which, if this Note had been exchanged immediately
prior to such date, such holder would have owned upon such exchange and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification.  Any such adjustment shall become effective immediately after
the record date of such dividend or the effective date of such subdivision,
combination or reclassification.  Such adjustment shall be made successively
whenever any event listed above shall occur.  If a dividend on the Ordinary
Shares, or capitalization of profits or reserves, payable in shares of its
Capital Stock (including Ordinary Shares) is declared and such dividend is not
paid, the Exchange Price shall again be adjusted to be the Exchange Price,

 

12

--------------------------------------------------------------------------------


 

in effect immediately prior to such record date (giving effect to all
adjustments that otherwise would be required to be made pursuant to this
Section 2 from and after such record date).

 

3.                                      Rights Upon Major Transaction.  In the
event that a Major Transaction occurs, then the Holder, at its option, may
(i) require the Company to repay all or a portion of the principal amount
outstanding on the Holder’s Notes plus all accrued and unpaid Interest thereon,
in accordance with Section 5.3 of the Facility Agreement or (ii) exchange all or
a portion of the principal amount outstanding in accordance with the provisions
of this Section 3 (a “Major Transaction Exchange”) and cause the Company to pay
to the Holder all accrued and unpaid Interest under this Note.  The Holder shall
have the right to waive its rights under this Section 3 with respect to such
Major Transaction.

 

(a)                                 Major Transaction Exchange.  In the event
that a Major Transaction occurs, then (1) in the case of a transaction covered
by the provisions of clause (A) of the definition of “Major Transaction”, in
which the Ordinary Shares of the Parent are converted into the right to receive
cash, securities of another entity and/or other assets (a “Successor Major
Transaction”), the Holder, at its option, may exchange, in whole or in part, the
outstanding principal amount under this Note into the right to receive upon
consummation of the Major Transaction, the amount of cash and other assets and
the number of securities or other property of the Successor Entity or other
entity that the Holder would have received had such Holder exchanged the Major
Transaction Exchange Amount (as defined below) into Base Exchange Shares and
Additional Exchange Shares (as defined below and without regard to the 9.985%
Cap) immediately prior to the consummation of such Major Transaction (the
“Successor Consideration”) and (2) in the case of any other Major Transactions
not covered under clause (1) above (a “Parent Share Major Transaction”), the
Holder shall have the right to exchange, in whole or in part, and from time to
time, the outstanding principal amount under this Note into Base Exchange Shares
and Additional Exchange Shares (“Major Transaction Parent Shares”).

 

(b)                                 Base Exchange Shares and Additional Exchange
Shares.  Notwithstanding anything herein to the contrary, with respect to any
exchange or deemed exchange effected in connection with a Major Transaction
pursuant to this Section 3, the aggregate total number of Major Transaction
Parent Shares into which all or any portion of the principal amount of this Note
may be exchanged or, the aggregate number of exchange shares to be used for
calculating the Successor Consideration, as applicable, shall be calculated to
be the sum of (a) the number of Ordinary Shares into which the principal amount
of this Note then being exchanged would otherwise be exchanged as calculated
under Section 2 hereof (such number of shares, the “Base Exchange Shares”), plus
(b) the number of Ordinary Shares equal to the product of (x) the Additional
Share Coefficient (as such term is defined and determined for each $1,000 of
principal amount of this Note on Schedule I attached hereto and made a part
hereof) for such Major Transaction and (y) a fraction the numerator of which is
the amount of the principal amount of this Note then being exchanged and the
denominator of which is $1,000 (such number of Ordinary Shares calculated in
accordance with this clause (b), the “Additional Exchange Shares”).

 

(c)                                  Notice; Major Transaction Exchange
Election.  At least thirty (30) days prior to the consummation of any Major
Transaction (other than a transaction described in

 

13

--------------------------------------------------------------------------------


 

clause (C) of the definition of “Major Transaction”), but, in any event, within
five (5) Business Days following the first to occur of (x) the date of the
public announcement of such Major Transaction if such announcement is made
before 4:00 p.m., New York City time, or (y) the day following the public
announcement of such Major Transaction if such announcement is made on and after
4:00 p.m., New York City time, the Company shall deliver written notice thereof
via (i) facsimile or electronic mail and (ii) overnight courier to the Holder (a
“Major Transaction Notice”).  At any time during the Major Transaction Exchange
Period, the Holder may elect to effect a Major Transaction Exchange by
delivering written notice thereof (“Major Transaction Exchange Notice”) to the
Company, which Major Transaction Exchange Notice shall indicate the portion of
the Note (the “Major Transaction Exchange Amount”), calculated with reference to
the principal amount outstanding that the Holder is electing to treat as a Major
Transaction Exchange.  For the avoidance of doubt, the Holder shall be permitted
to make successive exchanges and send successive Major Transaction Exchange
Notices in respect of a Parent Share Major Transaction from time to time at any
time during the Major Transaction Exchange Period; provided that the Company
will not be required to cause the Parent to issue Exchange Shares with respect
to a Major Transaction Exchange Notice with respect to less than the lesser of
(i) $1,000,000 principal amount of this Note and (ii) the principal amount
outstanding under the Note.

 

(d)                                 Settlement of Major Transaction Exchange. 
Following the receipt of a Major Transaction Exchange Notice from the Holder,
the Parent shall not and the Company shall cause the Parent not to effect a
Successor Major Transaction that is being treated as a Major Transaction
Exchange unless at the time of the execution of the definitive documentation
relating to such Major Transaction it obtains the written agreement of the
Successor Entity that payment or issuance of the Successor Consideration plus
accrued and unpaid interest through the date of payment, shall be made to the
Holder prior to consummation of such Major Transaction and such payment or
issuance, as the case may be, shall be a condition precedent to consummation of
such Major Transaction.  Concurrently upon closing of such Successor Major
Transaction, the Company shall pay and shall cause the Parent to issue, as the
case may be, or shall instruct any escrow agent for the transaction to pay or
issue, and will cause the Successor Entity to issue and/or pay, the applicable
Successor Consideration, plus accrued and unpaid interest through the date of
payment.  Any Major Transaction Parent Shares or Exchange Cash Settlement
Amount, as applicable, issuable in respect of a Parent Share Major Transaction
shall be issued to the Holder within three (3) Trading Days following the date
of each Major Transaction Exchange Notice.

 

(e)                                  Damages.  Following the receipt of a Major
Transaction Exchange Notice from the Holder, in the event that the Parent
attempts to consummate a Successor Major Transaction without obtaining the
written agreement of the Successor Entity described in subsection (d) above, the
Holder shall have the right to apply for an injunction in any state or federal
courts sitting in the City of New York, borough of Manhattan to prevent the
closing of such Major Transaction until the Successor Consideration is satisfied
to the Holder in full.

 

Notwithstanding anything to the contrary contained herein and without derogating
any obligations or rights herein, until the Holder receives its appropriate
payment or securities, plus any accrued and unpaid interest under this Note, in
accordance with the provisions of this Section 3, this Note may be exchanged, in
whole or in part, by the Holder into Shares, or in the

 

14

--------------------------------------------------------------------------------


 

event that such payments and/or shares have not been delivered prior to the
consummation of the Successor Major Transaction in which the Parent is not the
surviving parent entity, Ordinary Shares (or their equivalent) of the Successor
Entity at an appropriate exchange price based upon the prevailing Exchange Rate
(as adjusted hereunder) at the time of such Major Transaction and price per
share or exchange ratio received by holders of Ordinary Shares in the Major
Transaction.

 

4.                                      Registration Failures.  Upon any
Registration Failure, in addition to all other available remedies that the
Holder may pursue hereunder and under the Facility Agreement, the Registration
Rights Agreement and this Note, the Company shall pay additional damages to the
Holder for each 30-day period (prorated for any partial period) after the date
of such Registration Failure in an amount in cash equal to one and one-half
percent (1.5%) of such Holder’s original principal amount of this Note on the
date of such Registration Failure.  Such payments shall accrue until the earlier
of (i) such time as the Registration Failure has been cured and (ii) the date on
which all of the Exchange Shares may be sold without restriction under Rule 144
(including, without limitation, volume restrictions and without the need for the
availability of current public information under Rule 144).  All such payments
that accrue under this Section 4 shall be payable no later than five
(5) business days following such date of accrual.

 

5.                                      Voting Rights.  Except as required by
law, the Holder shall have no voting rights with respect to any of the Exchange
Shares until delivery of the Exchange Notice relating to the exchange of this
Note upon which such Exchange Shares are issuable.

 

6.                                      Participation.  The Holder, as the
holder of this Note, shall be entitled to receive such dividends paid and
distributions of any kind made to the holders of Ordinary Shares to the same
extent as if the Holder had exchanged this Note into Ordinary Shares (without
regard to any limitations on exercise herein or elsewhere and without regard to
whether or not a sufficient number of shares are authorized and reserved to
effect any such exercise and issuance) and had held such Ordinary Shares on the
record date for such dividends and distributions.  Payments under the preceding
sentence shall be made concurrently with the dividend or distribution to the
holders of Ordinary Shares.

 

7.                                      Certain Provisions Related to Ordinary
Shares Issued Hereunder.

 

(a)                                 Sufficient Ordinary Shares.  The Company
shall cause the Parent to provide, free from preemptive rights, out of the
Parent’s authorized but unissued shares or shares held in treasury, sufficient
Ordinary Shares to provide for exchange of the Notes held by the Holder from
time to time as such Notes are presented for exchange (assuming that at the time
of computation of such number of Ordinary Shares, all such Notes would be
exchanged by the Holder into Exchange Shares (without regard to the 9.985%
Cap)).

 

(b)                                 Fully-Paid.  The Company covenants that all
Ordinary Shares issued upon exchange of Notes held by the Holder will be fully
paid by the Parent and free from all taxes, liens and charges with respect to
the issue thereof.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Listing.  All Ordinary Shares issuable
hereunder (whether upon exchange or otherwise) will be listed on whatever stock
exchange(s) the Ordinary Shares are listed, on the date the Holder becomes a
record holder of such Ordinary Shares.

 

(d)                                 Equivalent Debt.  The Company acknowledges
that the allotment and issue of Ordinary Shares and the delivery of Ordinary
Shares, if any, hereunder (whether upon exchange or otherwise) by the Parent
will create an equivalent debt owing from the Company to the Parent.  For the
avoidance of doubt, upon the delivery of Ordinary Shares by the Parent in
respect of an Exchange hereunder, the portion of such obligation consisting of
an obligation to deliver or cause to be delivered Ordinary Shares shall be
deemed satisfied to the extent of the Ordinary Shares so delivered.

 

(e)                                  Demand.  The exercise by the Holder of the
right to require exchange of this Note for Ordinary Shares in compliance with
the provisions of this Note and the Facility Agreement shall be deemed to
constitute a demand for immediate repayment by the Company of this Note.

 

8.                                      Amendment; Waiver.  The terms and
provisions of this Note shall not be amended or waived except in a writing
signed by the Company and the Required Note Holders.

 

9.                                      Remedies, Characterizations, Other
Obligations, Breaches and Injunctive Relief.  The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note, the Facility Agreement, at law or in equity (including a decree of
specific performance and/or other injunctive relief).  No remedy contained
herein shall be deemed a waiver of compliance with the provisions giving rise to
such remedy, and nothing herein shall limit the Holder’s right to pursue actual
damages for any failure by the Company to comply with the terms of this Note. 
The Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

10.                               Specific Shall Not Limit General;
Construction.  No specific provision contained in this Note shall limit or
modify any more general provision contained herein.  This Note shall be deemed
to be jointly drafted by the Company and all purchasers of Notes pursuant to the
Facility Agreement and shall not be construed against any Person as the drafter
hereof.

 

11.                               Failure or Indulgence Not Waiver.  No failure
or delay on the part of the Holder in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

16

--------------------------------------------------------------------------------


 

12.                               Notices.  Whenever notice is required to be
given under this Note, unless otherwise provided herein, such notice shall be
given in accordance with Section 6.1 of the Facility Agreement.

 

13.                               Restrictions on Transfer.

 

(a)                                 Registration or Exemption Required.  This
Note has been issued in a transaction exempt from the registration requirements
of the Securities Act by virtue of Regulation D.  None of the Note or the
Exchange Shares may be pledged, transferred, sold, assigned, hypothecated or
otherwise disposed of except pursuant to an effective registration statement or
an exemption to the registration requirements of the Securities Act and
applicable state laws including, without limitation, a so-called “4(1) and a
half” transaction.

 

(b)                                 Assignment.  Subject to Section 13(a), the
Holder may sell, transfer, assign, pledge, hypothecate or otherwise dispose of
this Note, in whole or in part.  Holder shall deliver a written notice to
Company, substantially in the form of the Assignment attached hereto as
Exhibit B, indicating the Person or Persons to whom the Note shall be assigned
and the respective principal amount of the Note to be assigned to each
assignee.  The Company shall effect the assignment within five (5) Trading Days
(the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Note or Notes of like tenor and terms for the
appropriate principal amount.  This Note and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Holder.  The provisions of this Note are intended to be for the benefit
of all Holders from time to time of this Note, and shall be enforceable by any
such Holder.  For avoidance of doubt, in the event Holder notifies the Company
that such sale or transfer is a so called “4(1) and half” transaction, the
parties hereto agree that a legal opinion from outside counsel for the Holder
delivered to counsel for the Company substantially in the form attached hereto
as Exhibit C shall be the only requirement to satisfy an exemption from
registration under the Securities Act to effectuate such “4(1) and half”
transaction.

 

14.                               Obligations of the Company.  For so long as
any exchange rights under this Note remain capable of being exercised, the
Company will (a) procure that the Parent keep available for issue out of its
authorized but unissued shares capital free from pre-emptive rights such number
of Ordinary Shares as would enable the Exchange Shares to be issued in full, and
(b) procure that the Parent shall not, without the consent of the Holder, make
any alteration to its articles of association which could have a material
adverse effect on the rights attaching to the Ordinary Shares or the rights of
the Holder.

 

15.                               Payment of Collection, Enforcement and Other
Costs.  If (a) this Note is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding; or (b) an
attorney is retained to represent the Holder in any bankruptcy, reorganization,
receivership of the Company or other proceedings affecting Company creditors’
rights and involving a claim under this Note, then the Company shall pay the
costs incurred by the Holder for such collection, enforcement or action,
including reasonable attorneys’ fees and disbursements.

 

17

--------------------------------------------------------------------------------


 

16.                               Cancellation.  After all Principal, Interest
and other amounts at any time owed under, or on account of, this Note have been
paid in full or exchanged into Shares in accordance with the terms hereof, this
Note shall automatically be deemed cancelled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

17.                               Registered Note.  In order to qualify as a
“registered note” for purposes of the Code, transfer of this Note may be
effected only by (i) surrender of this Note to the Company and the re-issuance
of this Note to the transferee, or the Company’s issuance to the Holder of a new
note in the same form as this Note but with the transferee denoted as the
Holder, or (ii) the recording of the identity of the transferee by the Affiliate
of the Holder that is maintaining a record ownership register of this Note as a
non-fiduciary agent of, and on behalf of, the Company for the tax purposes set
forth herein.  Such Affiliate in its capacity as such agent shall notify the
Company in writing immediately upon any change in such identity.  Any attempted
transfer in violation of the relevant provisions of this Note shall be void and
of no force and effect.  Until there has been a valid transfer of this Note and
of all of the rights hereunder by the Holder in accordance with this Note, the
Company shall deem and treat the Holder as the absolute beneficial owner and
holder of this Note and of all of the rights hereunder for all purposes
(including, without limitation, for the purpose of receiving all payments to be
made under this Note).

 

18.                               Waiver of Notice.  To the extent permitted by
law, the Company hereby waives demand, notice, presentment, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Facility Agreement.

 

19.                               Governing Law.  This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note and all disputes arising
hereunder shall be governed by, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Delaware
and without prejudice to the applicability of Irish law to the issuance of
Shares pursuant to the Note.  The Company (a) agrees that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought exclusively in any
state or federal court located within Wilmington, Delaware, (b) irrevocably
waives any objections which the Company may now or hereafter have to the venue
of any suit, action or proceeding arising out of or relating to this Note, or
any other agreement, document, or other instrument executed in connection
herewith, brought in the aforementioned courts, (c) further irrevocably waives
any claim that any such suit, action, or proceeding brought in any such court
has been brought in an inconvenient forum and (d) hereby consents that personal
service of summons or other legal process may be made as set forth in
Section 6.4 of the Facility Agreement.  EACH OF THE COMPANY AND THE HOLDER (BY
ACCEPTANCE HEREOF) IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER
TRANSACTION DOCUMENT.

 

18

--------------------------------------------------------------------------------


 

20.                               Interpretative Matters.  Unless the context
otherwise requires, (a) all references to Sections or Exhibits are to Sections
or Exhibits contained in or attached to this Note, (b) each accounting term not
otherwise defined in this Note has the meaning assigned to it in accordance with
GAAP, (c) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation.  If
a stock split, stock dividend, stock combination or other similar event occurs
during any period over which an average price is being determined, then an
appropriate adjustment will be made to such average to reflect such event.

 

21.                               Execution.  A facsimile, telecopy, PDF or
other reproduction of this Note may be delivered by the Company, and an executed
copy of this Note may be delivered by the Company by facsimile, electronic mail
or other similar electronic transmission device pursuant to which the signature
of or on behalf of the Company can be seen, and such execution and delivery
shall be considered valid, binding and effective for all purposes.  The Company
hereby agrees that it shall not raise the execution of facsimile, PDF or other
reproduction of this Note, or the fact that any signature was transmitted by
facsimile, electronic mail or other similar electronic transmission device, as a
defense to the Company’s execution of this Note.  Notwithstanding the foregoing,
the Company shall be required to deliver an originally executed Note to the
Holder.

 

[Signature page follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

GIVEN UNDER THE COMMON SEAL OF [STAMRIDGE LIMITED].

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director/Secretary

 

20

--------------------------------------------------------------------------------


 

Exhibit A

 

EXCHANGE NOTICE

 

Reference is made to the Senior Secured Exchangeable Note (the “Note”) of
Stamridge Limited, a private limited company incorporated in the Republic of
Ireland (the “Company”), in the original principal amount of $[          ].  In
accordance with and pursuant to the Note, the undersigned hereby elects to
exchange the Exchange Amount (as defined in the Note) of the Note indicated
below into Ordinary Shares (the “Ordinary Shares”), of the Parent, as of the
date specified below.

 

Date of Exchange:

 

Aggregate Exchange Amount to be exchanged at the Exchange Price (as defined in
the Note):

 

 

 

Principal, applicable thereto, to be exchanged:

 

 

Please confirm the following information:

 

Exchange Price:

 

 

Number of Ordinary Shares to be issued:

 

 

Please issue Ordinary Shares into which the Note is being exchanged in the
following name and to the following address:

 

Issue to:

 

 

Facsimile Number:

 

 

E-mail Address:

 

Authorization:

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Dated:

 

 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT

 

(To be executed by the registered holder
desiring to transfer the Note)

 

FOR VALUE RECEIVED, the undersigned holder of the attached Senior Secured
Exchangeable Note (the “Note”) hereby sells, assigns and transfers unto the
person or persons below named the right to receive the principal amount of
$           from Stamridge Limited, a private limited liability company
incorporated in the Republic of Ireland, evidenced by the attached Note and does
hereby irrevocably constitute and appoint            attorney to transfer the
said Note on the books of the Company, with full power of substitution in the
premises.

 

 

Dated:

 

 

Signature

 

 

 

 

Fill in for new registration of Note:

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

Please print name and address of assignee

 

 

(including zip code number)

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.

 

22

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF OPINION

 

, 20

 

[           ]

 

Re:                                                                            
Stamridge Limited

 

Dear Sir:

 

[           ] (“[          ]”) intends to transfer its Senior Secured
Exchangeable Note in the principal amount of $        (the “Note”) of the
Company to            (“        “) without registration under the Securities Act
of 1933, as amended (the “Securities Act”).  In connection herewith, we have
examined such documents and issues of law as we have deemed relevant.

 

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by         to        may be effected without registration under the
Securities Act, provided, however, that the Note to be transferred to        
contain a legend restricting its transferability pursuant to the Securities Act
and that transfer of the Note is subject to a stop order.

 

The foregoing opinion is furnished only to              and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

 

Very truly yours,

 

 

23

--------------------------------------------------------------------------------


 

Schedule 1

 

The “Additional Share Coefficient” shall mean the number of additional Ordinary
Shares issuable per $1,000 of principal amount of the Note upon a Major
Transaction and shall be the additional share number set forth on the chart with
respect to the “Share Price Result” on the “y” axis and the corresponding
“Remaining Note Life” on the “x” axis; provided, however, that to the extent the
actual Share Price Result (as defined below) falls between two data points on
the “y” axis and/or the actual date of the Major Transaction falls between two
data points on the “x” axis, the “Additional Share Coefficient” shall be
determined by calculating the arithmetic mean between (i) the result obtained
for the Share Price Result based on the linear interpolation between the
additional share numbers corresponding to the two Share Price Result data points
and (ii) the result obtained for the Remaining Note Life based on the linear
interpolation between the two additional share numbers corresponding to the two
Remaining Note Life data points; and provided further, however, that in the
event of any adjustment to the Exchange Price pursuant to Section 2 of this
Note, the numbers of additional Ordinary Shares issuable per $1,000 of principal
amount of this Note as set forth in the chart below shall be deemed adjusted pro
rata with any adjustment resulting from the adjustment to the Exchange Price
that would be made to the number of Ordinary Shares then exchangeable with
respect to $1,000 of principal amount of this Note as calculated under Section 2
of this Note.  For purposes of the chart below, the “Share Price Result” shall
be the greater of: (i) the last sales price of Ordinary Shares on NASDAQ, or, if
that is not the principal trading market for Ordinary Shares, such principal
market on which Ordinary Shares are traded or listed (the “Closing Market
Price”) immediately prior to the consummation of the Major Transaction or
(ii) in the case of a Major Transaction in which holders of Ordinary Shares
receive solely cash consideration in connection with such major Transaction, the
cash amount payable per share of Common Stock in such Major Transaction.  If the
actual Share Price Result is greater than $60 per share (subject to adjustment
in the same manner as the Exchange Price as provided in Section 2 of this Note),
or if the actual Shares Price Result is less than $5.00 per share (subject to
adjustment in the same manner as the Exchange Price as provided in Section 2 of
this Note), then the Additional Share Coefficient shall be equal to the amount
applicable to $60 and $5, respectively.

 

24

--------------------------------------------------------------------------------


 

Additional Shares per $1,000 Principal

 

Remaining Note Life (Yrs)

 

Share
Price
Result
($)

 

Y

 

6

 

5

 

4

 

3

 

2

 

1

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.00

 

43.591

 

37.992

 

31.651

 

24.393

 

16.004

 

6.420

 

0

 

 

10.00

 

55.660

 

51.310

 

46.257

 

40.244

 

32.787

 

22.678

 

0

 

 

15.00

 

31.532

 

28.154

 

24.266

 

19.710

 

14.218

 

7.302

 

0

 

 

20.00

 

20.776

 

18.080

 

15.027

 

11.541

 

7.539

 

3.061

 

0

 

 

25.00

 

14.932

 

12.723

 

10.268

 

7.542

 

4.570

 

1.612

 

0

 

 

30.00

 

11.361

 

9.514

 

7.496

 

5.319

 

3.056

 

1.022

 

0

 

 

35.00

 

9.001

 

7.430

 

5.743

 

3.968

 

2.203

 

0.743

 

0

 

 

40.00

 

7.351

 

5.996

 

4.563

 

3.091

 

1.684

 

0.591

 

0

 

 

45.00

 

6.148

 

4.965

 

3.732

 

2.493

 

1.348

 

0.497

 

0

 

 

50.00

 

5.240

 

4.196

 

3.124

 

2.067

 

1.118

 

0.433

 

0

 

 

55.00

 

4.536

 

3.608

 

2.665

 

1.753

 

0.954

 

0.387

 

0

 

 

60.00

 

3.978

 

3.146

 

2.310

 

1.515

 

0.832

 

0.351

 

0

 

 

25

--------------------------------------------------------------------------------


 

Exhibit A-2

 

SECURED PROMISSORY NOTE

 

,     , 2015

 

FOR VALUE RECEIVED, Stamridge Limited (company number 561897), a private limited
liability company incorporated in the Republic of Ireland (the “Maker”), by
means of this Secured Promissory Note (this “Note”), hereby unconditionally
promises to pay to                 (the “Payee”), a principal amount equal to
the lesser of (a) Two Hundred Million Dollars ($200,000,000) and (b) the
aggregate amount of Acquisition Loans allocated to the Payee pursuant to
Section 2.3 of the Facility Agreement referenced below, in lawful money of the
United States of America and in immediately available funds, on the dates
provided in the Facility Agreement.

 

This Note is an “Acquisition Note” referred to in the Amended and Restated
Facility Agreement, dated as of            , 2015 between the Maker, the Payee
and the other parties thereto (as modified and supplemented and in effect from
time to time, the “Facility Agreement”), with respect to an Acquisition Loan
made by the Payee thereunder and is secured by all Collateral pursuant to the
Security Documents. Capitalized terms used herein and not expressly defined in
this Note shall have the respective meanings assigned to them in the Facility
Agreement.

 

This Note shall bear interest on the principal amount hereof pursuant to the
provisions of the Facility Agreement.

 

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.

 

If an Event of Default has occurred and is continuing, this Note may in
accordance with the applicable provisions of the Facility Agreement, become
immediately due and payable.

 

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. Subject to the terms of the
Facility Agreement, all such payments will be free and clear of, and without
deduction or withholding for, any present or future taxes. The Maker shall pay
all and any costs (administrative or otherwise) imposed by the Maker’s banks,
clearing houses, or any other financial institution, in connection with making
any payments hereunder.

 

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, legal expenses and attorneys’ fees, paid or incurred by the Payee in
collecting and enforcing this Note.

 

Other than those notices required to be provided by Payee to Maker under the
terms of the Facility Agreement, the Maker and every endorser of this Note, or
the obligations represented hereby, expressly waives presentment, protest,
demand, notice of dishonor or default, and notice

 

26

--------------------------------------------------------------------------------


 

of any kind with respect to this Note and the Facility Agreement or the
performance of the obligations under this Note and/or the Facility Agreement. No
renewal or extension of this Note or the Facility Agreement, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

 

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may not be prepaid in whole or in part,
except in accordance with the provisions of the Facility Agreement.

 

This Note, and any rights of the Payee arising out of or relating to this Note,
may, at the option of the Payee, be enforced by the Payee in the courts of the
United States of America located in the State of Delaware or in any other courts
having jurisdiction. For the benefit of the Payee, the Maker hereby irrevocably
agrees that any legal action, suit or other proceeding arising out of or
relating to this Note may be brought in the courts of the State of Delaware or
of the United States of America for the District of Delaware, and hereby
consents that personal service of summons or other legal process may be made as
set forth in Section 6.1 of the Facility Agreement, which service the Maker
agrees shall be sufficient and valid. The Maker hereby waives any and all rights
to demand a trial by jury in any action, suit or other proceeding arising out of
or relating to this Note or the transactions contemplated by this Note.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed in such
State.

 

[Signature page follows]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

 

GIVEN UNDER THE COMMON SEAL OF STAMRIDGE LIMITED

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Director

 

28

--------------------------------------------------------------------------------